UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Address of principal executive offices) (Zip code) Glenn S Freed Vericimetry Advisors LLC 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Name and address of agent for service) Registrant's telephone number, including area code: (213) 769-8289 Date of fiscal year end: September 30 Date of reporting period: July 1, 2011 through June 30, 2012 Item 1. Proxy Voting Record A TICKER: AONE MEETING DATE: 5/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/30/2012 SECURITY ID: 03739T-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ARTHUR L. GOLDSTEIN FOR FOR MANAGEMENT 2) GARY E. HAROIAN FOR FOR MANAGEMENT 3) DAVID P. VIEAU FOR FOR MANAGEMENT 2 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN OUR PROXY STATEMENT RELATING TO OUR 2 FOR AGAINST MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT A TICKER: AONE MEETING DATE: 6/29/2012 MEETING TYPE: ANNUAL RECORD DATE: 6/4/2012 SECURITY ID: 03739T-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) APPROVAL OF ISSUANCE OF SHARES OF COMMON STOCK PURSUANT TO A123'S 6.0% SENIOR UNSECURED CONVERTIBLE NOTES AND RELATED WARRANTS FOR FOR MANAGEMENT 2 AUTHORIZATION TO INCREASE THE COMPANY'S AUTHORIZED COMMON STOCK FROM 250,000,,000,000 SHARES FOR FOR MANAGEMENT ABM INDUSTRIES INCORPORATED TICKER: ABM MEETING DATE: 3/6/2012 MEETING TYPE: ANNUAL RECORD DATE: 1/11/2012 SECURITY ID: 000957-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 LINDA CHAVEZ FOR FOR MANAGEMENT 2 J. PHILIP FERGUSON FOR FOR MANAGEMENT 3 HENRIK C. SLIPSAGER FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS ABM INDUSTRIES INCORPORATED'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 PROPOSAL TO APPROVE AMENDMENTS TO THE ABM INDUSTRIES INCORPORATED 2 FOR AGAINST MANAGEMENT ACCESS NATIONAL CORPORATION TICKER: ANCX MEETING DATE: 5/22/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 004337-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MICHAEL W. CLARKE FOR FOR MANAGEMENT 2) JAMES L. JADLOS FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF BDO USA, LLP TO SERVE AS INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT ACCURIDE CORPORATION TICKER: ACW MEETING DATE: 4/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/15/2012 SECURITY ID: 00439T-206 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 KEITH E. BUSSE FOR FOR MANAGEMENT 2 RICHARD F. DAUCH FOR FOR MANAGEMENT 3 BENJAMIN C. DUSTER, IV FOR FOR MANAGEMENT 4 LEWIS M. KLING FOR FOR MANAGEMENT 5 STEPHEN S. LEDOUX FOR FOR MANAGEMENT 6 JOHN W. RISNER FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT ACNB CORPORATION TICKER: ACNB MEETING DATE: 5/1/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/9/2012 SECURITY ID: 000868-109 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 TO FIX THE NUMBER OF DIRECTORS OF ACNB CORPORATION AT FOURTEEN (14). FOR FOR MANAGEMENT 2 TO FIX THE NUMBER OF CLASS 1 DIRECTORS AT SIX (6). FOR FOR MANAGEMENT 3 TO FIX THE NUMBER OF CLASS 2 DIRECTORS AT FOUR (4). FOR FOR MANAGEMENT 4 TO FIX THE NUMBER OF CLASS 3 DIRECTORS AT FOUR (4). FOR FOR MANAGEMENT 5 DIRECTORS FOR MANAGEMENT 1) JENNIFER L. WEAVER FOR FOR MANAGEMENT 2) DONNA M. NEWELL FOR MANAGEMENT 3) DAVID L. SITES FOR FOR MANAGEMENT 4) ALAN J. STOCK FOR FOR MANAGEMENT 5) HARRY L. WHEELER FOR FOR MANAGEMENT 6) SCOTT L. KELLEY FOR FOR MANAGEMENT 8 TO CONDUCT A NON-BINDING VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 9 TO RATIFY THE SELECTION OF PARENTEBEARD LLC AS ACNB CORPORATION'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT ADDUS HOMECARE CORPORATION TICKER: ADUS MEETING DATE: 6/20/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/26/2012 SECURITY ID: 006739-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MARK L. FIRST FOR FOR MANAGEMENT 2) R. DIRK ALLISON FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF BDO USA, LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT ADVANCED ENERGY INDUSTRIES, INC. TICKER: AEIS MEETING DATE: 5/2/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/5/2012 SECURITY ID: 007973-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1) DOUGLAS S. SCHATZ FOR FOR MANAGEMENT 2) FREDERICK A. BALL FOR FOR MANAGEMENT 3) RICHARD P. BECK FOR FOR MANAGEMENT 4) GARRY ROGERSON FOR FOR MANAGEMENT 5) TRUNG T. DOAN FOR FOR MANAGEMENT 6) EDWARD C. GRADY FOR FOR MANAGEMENT 7) TERRY HUDGENS FOR FOR MANAGEMENT 8) THOMAS M. ROHRS FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS ADVANCED ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL ON THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT AEGION CORP TICKER: AEGN MEETING DATE: 5/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 00770F-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) J. JOSEPH BURGESS FOR FOR MANAGEMENT 2) STEPHEN P. CORTINOVIS FOR FOR MANAGEMENT 3) STEPHANIE A. CUSKLEY FOR FOR MANAGEMENT 4) JOHN P. DUBINSKY FOR FOR MANAGEMENT 5) CHARLES R. GORDON FOR FOR MANAGEMENT 6) JUANITA H. HINSHAW FOR FOR MANAGEMENT 7) M. RICHARD SMITH FOR FOR MANAGEMENT 8) ALFRED L. WOODS FOR FOR MANAGEMENT 9) PHILLIP D. WRIGHT FOR FOR MANAGEMENT 2 TO APPROVE AN ADVISORY RESOLUTION RELATING TO EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012 FOR FOR MANAGEMENT AFFYMETRIX, INC. TICKER: AFFX MEETING DATE: 5/11/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/16/2012 SECURITY ID: 00826T-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ELECTION OF DIRECTOR: STEPHEN P.A. FODOR FOR FOR MANAGEMENT 2) ELECTION OF DIRECTOR: FRANK WITNEY FOR FOR MANAGEMENT 3) ELECTION OF DIRECTOR: NELSON C. CHAN FOR FOR MANAGEMENT 2 4) ELECTION OF DIRECTOR: JOHN D. DIEKMAN FOR FOR MANAGEMENT 3 5) ELECTION OF DIRECTOR: GARY S. GUTHART FOR FOR MANAGEMENT 4 6) ELECTION OF DIRECTOR: JAMI DOVER NACHTSHEIM MANAGEMENT 5 7) ELECTION OF DIRECTOR: ROBERT H. TRICE FOR FOR MANAGEMENT 6 8) ELECTION OF DIRECTOR: ROBERT P. WAYMAN FOR FOR MANAGEMENT 7 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 8 TO APPROVE THE 2 FOR FOR MANAGEMENT TO APPROVE, BY AN ADVISORY VOTE, THE COMPENSATION OF AFFYMETRIX' NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR PROXY STATEMENT FOR THE 2 FOR FOR MANAGEMENT A. H. BELO CORPORATION TICKER: AHC MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/22/2012 SECURITY ID: #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JOHN A. BECKERT FOR NULL MANAGEMENT 2) DEALY D. HERNDON FOR NULL MANAGEMENT 3) RONALD D. MCCRAY FOR NULL MANAGEMENT 4) NICOLE G. SMALL FOR NULL MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR MANAGEMENT AIRCASTLE LIMITED TICKER: AYR MEETING DATE: 5/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/27/2012 SECURITY ID: G0129K-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 APPROVAL OF AN AMENDMENT TO THE COMPANY'S BYE-LAWS TO INCREASE THE SIZE OF THE BOARD OF DIRECTORS. FOR FOR MANAGEMENT 2 DIRECTORS FOR FOR MANAGEMENT 1) GIOVANNI BISIGNANI FOR FOR MANAGEMENT 2) WESLEY R. EDENS FOR FOR MANAGEMENT 3) PETER V. UEBERROTH FOR FOR MANAGEMENT 3 APPOINT ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (WHICH CONSTITUTES THE AUDITOR FOR THE PURPOSE OF BERMUDA LAW) TO AUDIT THE COMPANY'S FINANCIAL STATEMENTS FOR FISCAL YEAR 2, ACTING BY THE AUDIT COMMITTEE, TO DETERMINE THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM'S FEES. FOR FOR MANAGEMENT 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT AIR TRANSPORT SERVICES GROUP, INC. TICKER: ATSG MEETING DATE: 5/11/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/14/2012 SECURITY ID: 00922R-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JOSEPH C. HETE FOR FOR MANAGEMENT 2) JEFFREY J. VORHOLT FOR FOR MANAGEMENT 2 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2012. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT ALAMO GROUP INC. TICKER: ALG MEETING DATE: 5/3/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/21/2012 SECURITY ID: 011311-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: RODERICK R. BATY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: HELEN W. CORNELL FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JERRY E. GOLDRESS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DAVID W. GRZELAK FOR FOR MANAGEMENT ELECTION OF DIRECTOR: GARY L. MARTIN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: RONALD A. ROBINSON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JAMES B. SKAGGS FOR FOR MANAGEMENT 2 PROPOSAL FOR RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2012. FOR FOR MANAGEMENT ALBANY MOLECULAR RESEARCH, INC. TICKER: AMRI MEETING DATE: 6/6/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/16/2012 SECURITY ID: 012423-109 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) KEVIN O'CONNOR FOR FOR MANAGEMENT 2 A RATIFICATION OF THE COMPANY'S SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT ALBANY INTERNATIONAL CORP. TICKER: AIN MEETING DATE: 5/25/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/4/2012 SECURITY ID: 012348-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1A. ELECTION OF DIRECTOR: JOHN F. CASSIDY, JR. FOR FOR MANAGEMENT 1B. ELECTION OF DIRECTOR: PAULA H.J. CHOLMONDELEY FOR FOR MANAGEMENT 1C. ELECTION OF DIRECTOR: EDGAR G. HOTARD FOR FOR MANAGEMENT 1D. ELECTION OF DIRECTOR: ERLAND E. KAILBOURNE FOR FOR MANAGEMENT 1E. ELECTION OF DIRECTOR: JOSEPH G. MORONE FOR FOR MANAGEMENT 1F. ELECTION OF DIRECTOR: JOHN R. SCANNELL FOR FOR MANAGEMENT 1G. ELECTION OF DIRECTOR: CHRISTINE L. STANDISH FOR FOR MANAGEMENT 1H. ELECTION OF DIRECTOR: JOHN C. STANDISH FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT ALEXANDER & BALDWIN, INC. TICKER: ALEX MEETING DATE: 5/10/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/27/2012 SECURITY ID: 014482-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 APPROVAL OF AGREEMENT AND PLAN OF MERGER, DATED FEBRUARY 13, 2012, BY AND AMONG ALEXANDER & BALDWIN, INC., ALEXANDER & BALDWIN HOLDINGS, INC., AND A&B MERGER CORPORATION. FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE "MARITIME RESTRICTIONS" CONTAINED IN THE HOLDING COMPANY'S ARTICLES OF INCORPORATION. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE, IF NECESSARY, THE ADJOURNMENT OF THE ANNUAL MEETING TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF PROPOSAL 1 AND/OR PROPOSAL 2. FOR FOR MANAGEMENT 4 DIRECTORS MANAGEMENT 1) M.J. CHUN FOR FOR MANAGEMENT 2) W.A. DOANE FOR FOR MANAGEMENT 3) W.A. DODS, JR. FOR FOR MANAGEMENT T.B. FARGO FOR FOR MANAGEMENT 4) C.G. KING FOR FOR MANAGEMENT 5) S.M. KURIYAMA FOR FOR MANAGEMENT 6) C.H. LAU FOR FOR MANAGEMENT 7) D.M. PASQUALE FOR FOR MANAGEMENT 8) J.N. WATANABE FOR FOR MANAGEMENT 5 PROPOSAL TO APPROVE THE ADVISORY RESOLUTION RELATING TO EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 6 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. FOR FOR MANAGEMENT ALLIANCE FIBER OPTIC TICKER: AFOP MEETING DATE: 5/18/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/26/2012 SECURITY ID: #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MR. GWONG YIH LEE FOR NULL MANAGEMENT 2) MR. JAMES C. YEH FOR NULL MANAGEMENT 2 TO RATIFY THE APPOINTMENT OFMARCUM LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2012 FOR FOR MANAGEMENT ALLIANCE FINANCIAL CORPORATION TICKER: ALNC MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/27/2012 SECURITY ID: 019205-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) DONALD H. DEW FOR FOR MANAGEMENT 2) CHARLES E. SHAFER FOR FOR MANAGEMENT 3) CHARLES H. SPAULDING FOR FOR MANAGEMENT 4) DEBORAH F. STANLEY FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT ALLIED MOTION TECHNOLOGIES INC. TICKER: AMOT MEETING DATE: 5/10/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/14/2012 SECURITY ID: 019330-109 #PROPOSAL VOTE CAST SPONSOR DIRECTORS 1 1 ELECTION OF DIRECTOR: J.W. BAGAN FOR FOR MANAGEMENT 2 ELECTION OF DIRECTOR: R.D. FEDERICO FOR FOR MANAGEMENT 3 ELECTION OF DIRECTOR: S.R. HEATH, JR. FOR FOR MANAGEMENT 4 ELECTION OF DIRECTOR: D.D. HOCK FOR FOR MANAGEMENT 5 ELECTION OF DIRECTOR: G.J. LABER FOR FOR MANAGEMENT 6 ELECTION OF DIRECTOR: G.J. PILMANIS FOR FOR MANAGEMENT 7 ELECTION OF DIRECTOR: M.M. ROBERT FOR FOR MANAGEMENT 8 ELECTION OF DIRECTOR: R.D. SMITH FOR FOR MANAGEMENT 9 ELECTION OF DIRECTOR: R.S. WARZALA FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012 FOR FOR MANAGEMENT ALMOST FAMILY, INC. TICKER: AFAM MEETING DATE: 5/7/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/16/2012 SECURITY ID: 020409-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) WILLIAM B. YARMUTH FOR FOR MANAGEMENT 2) STEVEN B. BING FOR FOR MANAGEMENT 3) DONALD G. MCCLINTON FOR FOR MANAGEMENT 4) TYREE G. WILBURN FOR FOR MANAGEMENT 5) JONATHAN D. GOLDBERG FOR FOR MANAGEMENT 6) W. EARL REED III FOR FOR MANAGEMENT 7) HENRY M. ALTMAN, JR. FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE COMPANY. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT ALON USA ENERGY, INC. TICKER: ALJ MEETING DATE: 5/1/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 020520-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1) DAVID WIESSMAN FOR FOR MANAGEMENT 2) BOAZ BIRAN FOR FOR MANAGEMENT 3) RON W. HADDOCK FOR FOR MANAGEMENT 4) YIZHAK BADER FOR FOR MANAGEMENT 5) JEFF D. MORRIS FOR FOR MANAGEMENT 6) YESHAYAHU PERY FOR FOR MANAGEMENT 7) ZALMAN SEGAL FOR FOR MANAGEMENT 8) AVRAHAM SHOCHAT FOR FOR MANAGEMENT 9) SHLOMO EVEN FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO ALON'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,,000,,000,,000,000. FOR AGAINST MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE ALON USA ENERGY, INC. AMENDED AND RESTATED 2 FOR AGAINST MANAGEMENT 4 TO APPROVE THE ISSUANCE OF SHARES OF ALON'S COMMON STOCK TO CERTAIN SHAREHOLDERS OF ALON ISRAEL OIL COMPANY, LTD. AND THEIR AFFILIATES UPON CONVERSION OF, OR AS DIVIDEND PAYMENTS ON, THE SHARES OF 8.50% SERIES B CONVERTIBLE PREFERRED STOCK. FOR AGAINST MANAGEMENT 5 TO APPROVE THE ISSUANCE OF ALON COMMON STOCK IN EXCHANGE FOR SHARES OF NON-VOTING COMMON STOCK OF ALON ASSETS, INC. AND ALON USA OPERATING, INC. FOR AGAINST MANAGEMENT 6 TO RATIFY THE APPOINTMENT OF KPMG LLP AS ALON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR YES MANAGEMENT ALPHATEC HOLDINGS, INC. TICKER: ATEC MEETING DATE: 6/21/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/25/2012 SECURITY ID: 02081G-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) LESLIE H. CROSS FOR FOR MANAGEMENT 2) MORTIMER BERKOWITZ III FOR FOR MANAGEMENT 3) JOHN H. FOSTER FOR FOR MANAGEMENT 4) R. IAN MOLSON FOR FOR MANAGEMENT 5) STEPHEN E. O'NEIL FOR FOR MANAGEMENT 6) JAMES R. GLYNN FOR FOR MANAGEMENT 7) ROHIT M. DESAI FOR FOR MANAGEMENT 8) DIRK KUYPER FOR FOR MANAGEMENT 9) SIRI S. MARSHALL FOR FOR MANAGEMENT 10) FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG, LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT A.M. CASTLE & CO. TICKER: CAS MEETING DATE: 4/26/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/1/2012 SECURITY ID: 148411-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) BRIAN P. ANDERSON FOR FOR MANAGEMENT 2) REUBEN S. DONNELLEY FOR FOR MANAGEMENT 3) ANN M. DRAKE FOR FOR MANAGEMENT 4) MICHAEL H. GOLDBERG FOR FOR MANAGEMENT 5) PATRICK J. HERBERT, III FOR FOR MANAGEMENT 6) TERRENCE J. KEATING FOR FOR MANAGEMENT 7) JAMES D. KELLY FOR FOR MANAGEMENT 8) PAMELA FORBES LIEBERMAN FOR FOR MANAGEMENT 9) GARY A. MASSE FOR FOR MANAGEMENT 10) JOHN MCCARTNEY FOR FOR MANAGEMENT 2 TO APPROVE CERTAIN ISSUANCES OF SHARES OF THE COMPANY'S COMMON STOCK UPON THE CONVERSION OF OUR 7.0% CONVERTIBLE SENIOR NOTES. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S CHARTER TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK, PAR VALUE $.01 PER SHARE, FROM 30,000,,000,000. FOR FOR MANAGEMENT 4 TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 5 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT AMEDISYS, INC. TICKER: AMED MEETING DATE: 6/7/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/13/2012 SECURITY ID: 023436-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) WILLIAM F. BORNE FOR FOR MANAGEMENT 2) RONALD A. LABORDE FOR FOR MANAGEMENT 3) JAKE L. NETTERVILLE FOR FOR MANAGEMENT 4) DAVID R. PITTS FOR FOR MANAGEMENT 5) PETER F. RICCHIUTI FOR FOR MANAGEMENT 6) DONALD A. WASHBURN FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN THAT INCREASES THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN FROM 2,500,,500,000 SHARES. FOR FOR MANAGEMENT 4 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2,862,,962,459 SHARES. FOR AGAINST MANAGEMENT 5 TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE COMPANY'S 2(SAY ON PAY VOTE). FOR FOR MANAGEMENT AMERICAN EQUITY INVESTMENT LIFE HLDG CO TICKER: AEL MEETING DATE: 6/7/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/13/2012 SECURITY ID: 025676-206 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) DAVID S. MULCAHY FOR FOR MANAGEMENT 2) DAVID J. NOBLE FOR FOR MANAGEMENT 3) A.J. STRICKLAND, III FOR FOR MANAGEMENT 4) WENDY C. WAUGAMAN FOR FOR MANAGEMENT 5) HARLEY A. WHITFIELD, SR FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR FOR 2012. FOR FOR MANAGEMENT 3 TO APPROVE, ON ADVISORY BASIS, EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT AMERICAN GREETINGS CORPORATION TICKER: AM MEETING DATE: 6/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/30/2012 SECURITY ID: 026375-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) CHARLES A. RATNER FOR FOR MANAGEMENT 2) JERRY SUE THORNTON FOR FOR MANAGEMENT 3) JEFFREY WEISS FOR FOR MANAGEMENT AMERICAN NATIONAL BANKSHARES INC. TICKER: AMNB MEETING DATE: 5/11/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/5/2012 SECURITY ID: 027745-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MICHAEL P. HALEY FOR FOR MANAGEMENT 2) CHARLES S. HARRIS FOR FOR MANAGEMENT 3) FRANKLIN W. MADDUX FOR FOR MANAGEMENT 4) ROBERT A. WARD FOR FOR MANAGEMENT 5) F.D. HORNADAY, III FOR FOR MANAGEMENT 6) JOHN H. LOVE FOR FOR MANAGEMENT 7) JEFFREY V. HALEY FOR FOR MANAGEMENT 8) BEN J. DAVENPORT, JR. FOR FOR MANAGEMENT 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT AOL INC. TICKER: AOL MEETING DATE: 6/14/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/18/2012 SECURITY ID: 00184X-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) TIM ARMSTRONG FOR FOR MANAGEMENT 2) RICHARD DALZELL FOR FOR MANAGEMENT 3) KAREN DYKSTRA FOR FOR MANAGEMENT 4) ALBERTO IBARGUEN FOR FOR MANAGEMENT 5) SUSAN LYNE FOR FOR MANAGEMENT 6) PATRICIA MITCHELL FOR FOR MANAGEMENT 7) FREDRIC REYNOLDS FOR FOR MANAGEMENT 8) JAMES STENGEL FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR ABSTAIN MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, AOL INC.'S EXECUTIVE COMPENSATION. FOR ABSTAIN MANAGEMENT 4 TO APPROVE THE AMENDED AND RESTATED AOL INC. 2 FOR ABSTAIN MANAGEMENT 5 TO APPROVE THE AOL INC. 2 FOR ABSTAIN MANAGEMENT AMERICAN RAILCAR INDUSTRIES, INC. TICKER: ARII MEETING DATE: 6/5/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/27/2012 SECURITY ID: 02916P-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: CARL C. ICAHN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JAMES J. UNGER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JAMES C. PONTIOUS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: J. MIKE LAISURE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: HAROLD FIRST FOR FOR MANAGEMENT ELECTION OF DIRECTOR: BRETT ICAHN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: HUNTER GARY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: SAMUEL MERKSAMER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: SUNGHWAN CHO FOR FOR MANAGEMENT 2 THE ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT AMERISAFE, INC. TICKER: AMSF MEETING DATE: 6/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/23/2012 SECURITY ID: 03071H-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) PHILIP A. GARCIA FOR FOR MANAGEMENT 2) RANDY ROACH FOR FOR MANAGEMENT 3) MILLARD E. MORRIS FOR FOR MANAGEMENT 2 TO APPROVE THE 2 FOR FOR MANAGEMENT 3 TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 5 FOR FOR MANAGEMENT AMERIS BANCORP TICKER: ABCB MEETING DATE: 5/31/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/22/2012 SECURITY ID: 03076K-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) R. DALE EZZELL FOR FOR MANAGEMENT 2) JIMMY D. VEAL FOR FOR MANAGEMENT 3) V. WAYNE WILLIFORD FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF PORTER KEADLE MOORE, LLC AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 3 YEARS 3 YEARS MANAGEMENT AMKOR TECHNOLOGY, INC. TICKER: AMKR MEETING DATE: 5/8/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/15/2012 SECURITY ID: 031652-100 #PROPOSAL VOTE CAST SPONSOR DIRECTORS 1 1) JAMES J. KIM FOR FOR MANAGEMENT 2) KENNETH T. JOYCE FOR FOR MANAGEMENT 3) ROGER A. CAROLIN FOR FOR MANAGEMENT 4) WINSTON J. CHURCHILL FOR FOR MANAGEMENT 5) JOHN T. KIM FOR FOR MANAGEMENT 6) JOHN F. OSBORNE FOR FOR MANAGEMENT 7) JAMES W. ZUG FOR FOR MANAGEMENT 2 ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 APPROVE THE EXECUTIVE INCENTIVE BONUS PLAN. FOR FOR MANAGEMENT 4 APPROVE THE AMENDED AND RESTATED 2 FOR FOR MANAGEMENT 5 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT AMPCO-PITTSBURGH CORPORATION TICKER: AP MEETING DATE: 5/3/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 032037-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ROBERT J. APPEL FOR FOR MANAGEMENT 2) PAUL A. GOULD FOR FOR MANAGEMENT 3) ROBERT A. PAUL FOR FOR MANAGEMENT 2 TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT AMERICAN PACIFIC CORPORATION TICKER: APFC MEETING DATE: 3/13/2012 MEETING TYPE: ANNUAL RECORD DATE: 1/17/2012 SECURITY ID: 028740-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 DR. JOSEPH CARLEONE FOR FOR MANAGEMENT 2 FRED D. GIBSON, JR. FOR FOR MANAGEMENT 3 BERLYN D. MILLER FOR FOR MANAGEMENT 4 BART WEINER FOR FOR MANAGEMENT 2 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. FOR FOR MANAGEMENT AMERISERV FINANCIAL, INC. TICKER: ASRV MEETING DATE: 4/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/5/2012 SECURITY ID: 03074A-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) J. MICHAEL ADAMS, JR. FOR FOR MANAGEMENT 2) MARGARET A. O'MALLEY FOR FOR MANAGEMENT 3) MARK E. PASQUERILLA FOR FOR MANAGEMENT 4) THOMAS C. SLATER FOR FOR MANAGEMENT 5) GLENN L. WILSON FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF S.R. SNODGRASS AC AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM TO AUDIT OUR BOOKS AND FINANCIAL RECORDS FOR THE FISCAL YEARS ENDING DECEMBER 31, 2012, 2 FOR FOR MANAGEMENT 3 AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT AMES NATIONAL CORPORATION TICKER: ATLO MEETING DATE: 4/25/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/16/2012 SECURITY ID: 031001-100 #PROPOSAL VOTE CAST SPONSOR DIRECTORS 1 1 ROBERT L. CRAMER FOR FOR MANAGEMENT 2 STEVEN D. FORTH FOR FOR MANAGEMENT 3 JAMES R. LARSON II FOR FOR MANAGEMENT 4 WARREN R. MADDEN FOR FOR MANAGEMENT 5 DAVID W. BENSON FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF CLIFTONLARSONALLEN LLP AS THE COMPANY'S REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT AMN HEALTHCARE SERVICES, INC. TICKER: AHS MEETING DATE: 4/18/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/21/2012 SECURITY ID: 001744-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 ELECTION OF DIRECTOR: R. JEFFREY HARRIS FOR FOR MANAGEMENT 2 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS, M.D. FOR FOR MANAGEMENT 3 ELECTION OF DIRECTOR: MARTHA H. MARSH FOR FOR MANAGEMENT 4 ELECTION OF DIRECTOR: SUSAN R. SALKA FOR FOR MANAGEMENT 5 ELECTION OF DIRECTOR: ANDREW M. STERN FOR FOR MANAGEMENT 6 ELECTION OF DIRECTOR: PAUL E. WEAVER FOR FOR MANAGEMENT 7 ELECTION OF DIRECTOR: DOUGLAS D. WHEAT FOR FOR MANAGEMENT 2 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 APPROVAL OF THE COMPANY'S SENIOR MANAGEMENT INCENTIVE BONUS PLAN, AS AMENDED AND RESTATED. FOR AGAINST MANAGEMENT 4 APPROVAL OF THE COMPANY'S EQUITY PLAN, AS AMENDED AND RESTATED. FOR AGAINST MANAGEMENT 5 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT AMSURG CORP. TICKER: AMSG MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 03232P-405 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1A. 1) THOMAS G. CIGARRAN FOR FOR MANAGEMENT 1B. 2) JOHN W. POPP, JR., M.D. FOR FOR MANAGEMENT 1C. 3) CYNTHIA S. MILLER FOR FOR MANAGEMENT 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CHARTER TO PROVIDE FOR MAJORITY VOTING IN THE ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS. FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT TO THE AMSURG CORP. 2 FOR FOR MANAGEMENT 5 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. FOR FOR MANAGEMENT AMTECH SYSTEMS TICKER: ASYS MEETING DATE: 3/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 1/18/2012 SECURITY ID: 032332-504 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 JONG S. WHANG FOR FOR MANAGEMENT 2 FOKKO PENTINGA FOR FOR MANAGEMENT 3 MICHAEL GARNREITER FOR FOR MANAGEMENT 4 ALFRED W. GIESE FOR FOR MANAGEMENT 5 EGBERT J. G. GOUDENA FOR FOR MANAGEMENT 6 SOOKAP HAHN FOR FOR MANAGEMENT 7 ROBERT F. KING FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF MAYER HOFFMAN MCCANN P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT ANADIGICS, INC. TICKER: ANAD MEETING DATE: 5/8/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/21/2012 SECURITY ID: 032515-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: RONALD MICHELS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: PAUL BACHOW FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF ANADIGICS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 THE APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT ANGIODYNAMICS, INC. TICKER: ANGO MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/23/2012 SECURITY ID: 03475V-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 TO APPROVE THE ISSUANCE OF 9,479,, PAR VALUE $0.01 PER SHARE, PURSUANT TO THE STOCK PURCHASE AGREEMENT, DATED AS OF JANUARY 30, 2012, BY AND AMONG ANGIODYNAMICS, NAVILYST HOLDINGS, THE STOCKHOLDERS OF NAVILYST HOLDINGS, THE OPTIONHOLDERS OF NAVILYST HOLDINGS AND THE SELLERS' REPRESENTATIVE. FOR FOR MANAGEMENT 2 TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING OF ANGIODYNAMICS STOCKHOLDERS FOR A PERIOD OF NOT MORE THAN 30 DAYS, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING OF ANGIODYNAMICS STOCKHOLDERS TO APPROVE PROPOSAL NO. 1. FOR FOR MANAGEMENT ANIKA THERAPEUTICS, INC. TICKER: ANIK MEETING DATE: 6/7/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/11/2012 SECURITY ID: 035255-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JOSEPH L. BOWER FOR FOR MANAGEMENT 2) JEFFERY S. THOMPSON FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR MANAGEMENT 3 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT API TECHNOLOGIES CORP. TICKER: API MEETING DATE: 2/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/11/2012 SECURITY ID: 00187E-203 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1) MATTHEW E. AVRIL FOR FOR MANAGEMENT 2) KENTON W. FISKE FOR FOR MANAGEMENT 3) BRIAN R. KAHN FOR FOR MANAGEMENT 4) MELVIN L. KEATING FOR FOR MANAGEMENT 5) KENNETH J. KRIEG FOR FOR MANAGEMENT 2 ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT APOGEE ENTERPRISES, INC. TICKER: APOG MEETING DATE: 6/21/2012 MEETING TYPE: ANNUAL RECORD DATE: 5/2/2012 SECURITY ID: 037598-109 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) BERNARD P. ALDRICH FOR FOR MANAGEMENT 2) JOHN T. MANNING FOR FOR MANAGEMENT 3) JOSEPH F. PUISHYS FOR FOR MANAGEMENT 4) SARA L. HAYS FOR FOR MANAGEMENT 2 ADVISORY APPROVAL OF APOGEE'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 APPROVAL OF THE APOGEE ENTERPRISES, INC. 2 FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 2, 2013. FOR FOR MANAGEMENT ARGO GROUP INTERNATIONAL HOLDINGS, LTD. TICKER: AGII MEETING DATE: 5/8/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/7/2012 SECURITY ID: G0464B-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) NABIL N. EL-HAGE FOR FOR MANAGEMENT 2) MURAL R. JOSEPHSON FOR FOR MANAGEMENT 3) GARY V. WOODS FOR FOR MANAGEMENT 2 TO CONSIDER AND APPROVE AN AMENDMENT AND RESTATEMENT OF OUR BYE-LAWS. FOR FOR MANAGEMENT 3 TO VOTE ON A PROPOSAL TO APPROVE, ON AN ADVISORY, NON-BINDING BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR AGAINST MANAGEMENT 4 TO CONSIDER AND APPROVE THE RECOMMENDATION OF THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS THAT ERNST & YOUNG LLP BE APPOINTED AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 FOR FOR MANAGEMENT ARKANSAS BEST CORPORATION TICKER: ABFS MEETING DATE: 4/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/24/2012 SECURITY ID: 040790-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 JOHN W. ALDEN FOR FOR MANAGEMENT 2 FRED A. ALLARDYCE FOR FOR MANAGEMENT 3 WILLIAM M. LEGG FOR FOR MANAGEMENT 4 JUDY R. MCREYNOLDS FOR FOR MANAGEMENT 5 JOHN H. MORRIS FOR FOR MANAGEMENT 6 CRAIG E. PHILIP FOR FOR MANAGEMENT 7 STEVEN L. SPINNER FOR FOR MANAGEMENT 8 ROBERT A. YOUNG III FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT ARRIS GROUP, INC. TICKER: ARRS MEETING DATE: 5/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/16/2012 SECURITY ID: 04269Q-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ALEX B. BEST FOR FOR MANAGEMENT 2) HARRY L. BOSCO FOR FOR MANAGEMENT 3) JAMES A. CHIDDIX FOR FOR MANAGEMENT 4) JOHN ANDERSON CRAIG FOR FOR MANAGEMENT 5) ANDREW T. HELLER FOR FOR MANAGEMENT 6) MATTHEW B. KEARNEY FOR FOR MANAGEMENT 7) WILLIAM H. LAMBERT FOR FOR MANAGEMENT 8) ROBERT J. STANZIONE FOR FOR MANAGEMENT 9) DEBORA J. WILSON FOR FOR MANAGEMENT 10) DAVID A. WOODLE FOR FOR MANAGEMENT 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. FOR FOR MANAGEMENT ARROW FINANCIAL CORPORATION TICKER: AROW MEETING DATE: 4/25/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/1/2012 SECURITY ID: 042744-102 #PROPOSAL VOTE CAST SPONSOR DIRECTORS 1) JOHN J. CARUSONE, JR. FOR FOR MANAGEMENT 2) MICHAEL B. CLARKE FOR FOR MANAGEMENT 3) DAVID G. KRUCZLNICKI FOR FOR MANAGEMENT 4) DAVID L. MOYNEHAN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT ARTIO GLOBAL INVESTORS TICKER: ART MEETING DATE: 5/11/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 04315B-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1A. ELECTION OF DIRECTOR: RICHARD PELL FOR FOR MANAGEMENT 2 APPROVAL OF OUR NAMED EXECUTIVE OFFICER COMPENSATION AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES, AND THE RELATED DISCLOSURE CONTAINED IN THE 2"EXECUTIVE COMPENSATION". FOR FOR MANAGEMENT 3 THE RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT ASSET ACCEPTANCE CAPITAL CORP. TICKER: AACC MEETING DATE: 5/10/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/15/2012 SECURITY ID: 04543P-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JENNIFER L. ADAMS FOR FOR MANAGEMENT 2) DONALD HAIDER FOR FOR MANAGEMENT 3) H. EUGENE LOCKHART FOR FOR MANAGEMENT 2 THE APPROVAL OF THE ASSET ACCEPTANCE CAPITAL CORP. 2 FOR AGAINST MANAGEMENT 3 THE RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT ASSISTED LIVING CONCEPTS INC TICKER: ALC MEETING DATE: 5/3/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/9/2012 SECURITY ID: 04544X-300 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) LAURIE A. BEBO FOR FOR MANAGEMENT 2) ALAN BELL FOR FOR MANAGEMENT 3) DEREK H.L. BUNTAIN FOR FOR MANAGEMENT 4) DAVID J. HENNIGAR FOR FOR MANAGEMENT 5) MALEN S. NG FOR FOR MANAGEMENT 6) MELVIN A. RHINELANDER FOR FOR MANAGEMENT 7) C.H. ROADMAN II, MD FOR FOR MANAGEMENT 8) MICHAEL J. SPECTOR FOR FOR MANAGEMENT 2 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2012. FOR FOR MANAGEMENT ASTA FUNDING, INC. TICKER: ASFI MEETING DATE: MEETING TYPE: ANNUAL RECORD DATE: SECURITY ID: 046220-109 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 GARY STERN FOR FOR MANAGEMENT 2 ARTHUR STERN FOR FOR MANAGEMENT 3 HERMAN BADILLO FOR FOR MANAGEMENT 4 DAVID SLACKMAN FOR FOR MANAGEMENT 5 EDWARD CELANO FOR FOR MANAGEMENT 6 HARVEY LEIBOWITZ FOR FOR MANAGEMENT 7 LOUIS A. PICCOLO FOR FOR MANAGEMENT 2 RATIFICATION OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 APPROVAL OF THE ASTA FUNDING, INC. 2 FOR AGAINST MANAGEMENT 4 APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 5 ON A NON-BINDING, ADVISORY BASIS, YOUR PREFERENCE FOR THE FREQUENCY BY WHICH THE NON-BINDING ADVISORY VOTE ON COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS SHOULD BE HELD. 3 YEARS 1 YEAR MANAGEMENT ASTEC INDUSTRIES, INC. TICKER: ASTE MEETING DATE: 5/3/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/23/2012 SECURITY ID: 046224-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) DANIEL K. FRIERSON FOR FOR MANAGEMENT 2) GLEN E. TELLOCK FOR FOR MANAGEMENT 3) JAMES B. BAKER FOR FOR MANAGEMENT 2 TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. FOR FOR MANAGEMENT ASTEX PHARMACEUTICALS INC TICKER: ASTX MEETING DATE: 6/22/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/23/2012 SECURITY ID: 04624B-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) CHARLES J. CASAMENTO FOR FOR MANAGEMENT 2) PETER FELLNER FOR FOR MANAGEMENT 3) THOMAS V. GIRARDI FOR FOR MANAGEMENT 4) ALLAN R. GOLDBERG FOR FOR MANAGEMENT 5) TIMOTHY HAINES FOR FOR MANAGEMENT 6) HARREN JHOTI FOR FOR MANAGEMENT 7) ISMAIL KOLA FOR FOR MANAGEMENT 8) WALTER J. LACK FOR FOR MANAGEMENT 9) JAMES S.J. MANUSO FOR FOR MANAGEMENT 2 TO APPROVE AMENDMENTS TO, AND THE MATERIAL TERMS OF, THE 2 FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 4 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT ASTORIA FINANCIAL CORPORATION TICKER: AF MEETING DATE: 5/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/26/2012 SECURITY ID: 046265-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MONTE N. REDMAN FOR FOR MANAGEMENT 2) GERARD C. KEEGAN FOR FOR MANAGEMENT 3) DENIS J. CONNORS FOR FOR MANAGEMENT 2 THE APPROVAL, ON A NON-BINDING BASIS, OF THE COMPENSATION OF ASTORIA FINANCIAL CORPORATION'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ASTORIA FINANCIAL CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT A.T. CROSS COMPANY TICKER: ATX MEETING DATE: 4/26/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/28/2012 SECURITY ID: 227478-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 FIXING THE NUMBER OF CLASS A DIRECTORS AT THREE AND CLASS B DIRECTORS AT SIX. FOR FOR MANAGEMENT 2 1) HARLAN M. KENT FOR FOR MANAGEMENT 2) ANDREW J. PARSONS FOR FOR MANAGEMENT 3) FRANCES P. PHILIP FOR FOR MANAGEMENT 3 APPROVAL OF NON-BINDING VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. FOR 1 YEAR MANAGEMENT ATLANTIC AMERICAN CORPORATION TICKER: AAME MEETING DATE: 5/1/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/9/2012 SECURITY ID: 048209-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) HILTON H. HOWELL, JR. FOR FOR MANAGEMENT 2) EDWARD E. ELSON FOR FOR MANAGEMENT 3) ROBIN R. HOWELL FOR FOR MANAGEMENT 4) SAMUEL E. HUDGINS FOR FOR MANAGEMENT 5) HARRIETT J. ROBINSON FOR FOR MANAGEMENT 6) SCOTT G. THOMPSON FOR FOR MANAGEMENT 7) WILLIAM H. WHALEY, M.D. FOR FOR MANAGEMENT 8) DOM H. WYANT FOR FOR MANAGEMENT 2 TO APPROVE THE COMPANY'S 2 FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF BDO USA, LLP. FOR FOR MANAGEMENT ATLAS AIR WORLDWIDE HOLDINGS, INC. TICKER: AAWW MEETING DATE: 6/1/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 049164-205 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ROBERT F. AGNEW FOR FOR MANAGEMENT 2) TIMOTHY J. BERNLOHR FOR FOR MANAGEMENT 3) EUGENE I. DAVIS FOR FOR MANAGEMENT 4) WILLIAM J. FLYNN FOR FOR MANAGEMENT 5) JAMES S. GILMORE III FOR FOR MANAGEMENT 6) CAROL B. HALLETT FOR FOR MANAGEMENT 7) FREDERICK MCCORKLE FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 APPROVAL OF THE PERFORMANCE CRITERIA UNDER THE 2(AS AMENDED) FOR SECTION 162(M) PURPOSES. FOR FOR MANAGEMENT ATMI, INC. TICKER: ATMI MEETING DATE: 5/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/27/2012 SECURITY ID: 00207R-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) STEPHEN H. MAHLE FOR FOR MANAGEMENT 2) C. DOUGLAS MARSH FOR FOR MANAGEMENT 3) DOUGLAS A. NEUGOLD FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR MANAGEMENT AVID TECHNOLOGY, INC. TICKER: AVID MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/19/2012 SECURITY ID: 05367P-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1A. ELECTION OF DIRECTOR: GEORGE H. BILLINGS FOR FOR MANAGEMENT 1B. ELECTION OF DIRECTOR: NANCY HAWTHORNE FOR FOR MANAGEMENT 1C. ELECTION OF DIRECTOR: JOHN H. PARK FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. FOR AGAINST MANAGEMENT AXCELIS TECHNOLOGIES, INC. TICKER: ACLS MEETING DATE: 5/2/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/5/2012 SECURITY ID: 054540-109 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) EDWARD H. BRAUN FOR FOR MANAGEMENT 2) R. JOHN FLETCHER FOR FOR MANAGEMENT 3) STEPHEN R. HARDIS FOR FOR MANAGEMENT 4) WILLIAM C. JENNINGS FOR FOR MANAGEMENT 5) JOSEPH P. KEITHLEY FOR FOR MANAGEMENT 6) PATRICK H. NETTLES FOR MANAGEMENT 7) MARY G. PUMA FOR FOR MANAGEMENT 8) H. BRIAN THOMPSON FOR FOR MANAGEMENT 2 PROPOSAL TO ADOPT THE 2 FOR FOR MANAGEMENT 3 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 4 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT AXT, INC. TICKER: AXTI MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/26/2012 SECURITY ID: 00246W-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JESSE CHEN FOR FOR MANAGEMENT 2) NAI-YU PAI FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF AXT'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF BURR PILGER MAYER, INC. AS AXT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT BALLANTYNE STRONG, INC. TICKER: BTN MEETING DATE: 5/2/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/8/2012 SECURITY ID: 058516-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1) WILLIAM F. WELSH, II FOR FOR MANAGEMENT 2) GARY L. CAVEY FOR FOR MANAGEMENT 3) SAMUEL C. FREITAG FOR FOR MANAGEMENT 4) MARC E. LEBARON FOR FOR MANAGEMENT 5) MARK D. HASEBROOCK FOR FOR MANAGEMENT 6) DONDE PLOWMAN FOR FOR MANAGEMENT 7) JAMES C. SHAY FOR FOR MANAGEMENT 2 THE ADVISORY (NON-BINDING) RESOLUTION REGARDING EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT BANCFIRST CORPORATION TICKER: BANF MEETING DATE: 5/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/4/2012 SECURITY ID: 05945F-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JAMES R. DANIEL FOR FOR MANAGEMENT 2) TOM H. MCCASLAND FOR FOR MANAGEMENT 3) PAUL B. ODOM, JR. FOR FOR MANAGEMENT 4) H.E. RAINBOLT FOR FOR MANAGEMENT 5) MICHAEL K. WALLACE FOR FOR MANAGEMENT 6) G. RAINEY WILLIAMS FOR FOR MANAGEMENT 2 TO RATIFY GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT BANCORPSOUTH, INC. TICKER: BXS MEETING DATE: 4/25/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/9/2012 SECURITY ID: 059692-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 GUS J. BLASS III FOR FOR MANAGEMENT 2 JAMES E. CAMPBELL III FOR FOR MANAGEMENT 3 ALBERT C. CLARK FOR FOR MANAGEMENT 4 GRACE CLARK FOR FOR MANAGEMENT 5 HASSELL H. FRANKLIN FOR FOR MANAGEMENT 6 KEITH J. JACKSON FOR FOR MANAGEMENT 7 G.F. MIDDLEBROOK III FOR FOR MANAGEMENT 8 ROBERT C. NOLAN FOR FOR MANAGEMENT 9 W. CAL PARTEE, JR. FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS BANCORPSOUTH, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT BANK OF COMMERCE HOLDINGS TICKER: BOCH MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/15/2012 SECURITY ID: 06424J-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ORIN N. BENNETT FOR FOR MANAGEMENT 2) GARY BURKS FOR FOR MANAGEMENT 3) KENNETH R. GIFFORD, JR. FOR FOR MANAGEMENT 4) JON HALFHIDE FOR FOR MANAGEMENT 5) PATRICK J. MOTY FOR FOR MANAGEMENT 6) DAVID H. SCOTT FOR FOR MANAGEMENT 7) LYLE L. TULLIS FOR FOR MANAGEMENT 8) JOSEPH GIBSON FOR FOR MANAGEMENT 2 ADOPTION, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 AMENDING AND RESTATING THE 2 FOR FOR MANAGEMENT BANK OF MARIN BANCORP TICKER: BMRC MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/19/2012 SECURITY ID: 063425-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) RUSSELL A. COLOMBO FOR FOR MANAGEMENT 2) THOMAS M. FOSTER FOR FOR MANAGEMENT 3) ROBERT HELLER FOR FOR MANAGEMENT 4) NORMA J. HOWARD FOR FOR MANAGEMENT 5) STUART D. LUM FOR FOR MANAGEMENT 6) JOSEPH D. MARTINO FOR FOR MANAGEMENT 7) WILLIAM H. MCDEVITT, JR FOR FOR MANAGEMENT 8) JOEL SKLAR, MD FOR FOR MANAGEMENT 9) BRIAN M. SOBEL FOR FOR MANAGEMENT 10) J. DIETRICH STROEH FOR FOR MANAGEMENT 11) JAN I. YANEHIRO FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 3 RATIFICATION OF THE BOARD OF DIRECTORS' SELECTION OF INDEPENDENT AUDITORS FOR FOR MANAGEMENT BARRETT BUSINESS SERVICES, INC. TICKER: BBSI MEETING DATE: 5/30/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/9/2012 SECURITY ID: 068463-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) THOMAS J. CARLEY FOR FOR MANAGEMENT 2) MICHAEL L. ELICH FOR FOR MANAGEMENT 3) JAMES B. HICKS, PH.D. FOR FOR MANAGEMENT 4) ROGER L. JOHNSON FOR FOR MANAGEMENT 5) JON L. JUSTESEN FOR FOR MANAGEMENT 6) ANTHONY MEEKER FOR FOR MANAGEMENT 2 RATIFICATION OF SELECTION OF MOSS ADAMS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 3 RATIFICATION OF SELECTION OF MOSS ADAMS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT BASSETT FURNITURE INDUSTRIES, INC. TICKER: BSET MEETING DATE: 4/18/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/22/2012 SECURITY ID: 070203-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1) PETER W. BROWN, M.D. FOR FOR MANAGEMENT 2) KRISTINA CASHMAN FOR FOR MANAGEMENT 3) PAUL FULTON FOR FOR MANAGEMENT 4) HOWARD H. HAWORTH FOR FOR MANAGEMENT 5) G.W. HENDERSON, III FOR FOR MANAGEMENT 6) J. WALTER MCDOWELL FOR FOR MANAGEMENT 7) DALE C. POND FOR FOR MANAGEMENT 8) ROBERT H. SPILMAN, JR. FOR FOR MANAGEMENT 9) WILLIAM C. WAMPLER, JR. FOR FOR MANAGEMENT 10) WILLIAM C. WARDEN, JR. FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 24, 2012. FOR FOR MANAGEMENT BCB BANCORP, INC. TICKER: BCBP MEETING DATE: 4/26/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/1/2012 SECURITY ID: 055298-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) THOMAS COUGHLIN FOR FOR MANAGEMENT 2) JOSEPH LYGA FOR FOR MANAGEMENT 3) ALEXANDER PASIECHNIK FOR FOR MANAGEMENT 4) SPENCER B. ROBBINS FOR FOR MANAGEMENT 5) GARY S. STETZ FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF PARENTEBEARD LLC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 AN ADVISORY, NON-BINDING RESOLUTION WITH RESPECT TO THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 AN ADVISORY, NON-BINDING VOTE WITH RESPECT TO THE FREQUENCY OF VOTING ON THE COMPANY'S EXECUTIVE COMPENSATION. FOR 1 YEAR MANAGEMENT BEACON FEDERAL BANCORP INC. TICKER: BFED MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/9/2012 SECURITY ID: 073582-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JOHN W. ALTMEYER FOR FOR MANAGEMENT 2) THOMAS DRISCOLL FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 THE APPROVAL OF AN ADVISORY, NON-BINDING RESOLUTION TO APPROVE THE EXECUTIVE COMPENSATION DESCRIBED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 4 AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE FREQUENCY THAT STOCKHOLDERS WILL VOTE ON BEACON FEDERAL BANCORP, INC.'S EXECUTIVE COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT BEASLEY BROADCAST GROUP, INC. TICKER: BBGI MEETING DATE: 5/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/28/2012 SECURITY ID: 074014-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) GEORGE G. BEASLEY FOR FOR MANAGEMENT 2) BRUCE G. BEASLEY FOR FOR MANAGEMENT 3) CAROLINE BEASLEY FOR FOR MANAGEMENT 4) BRIAN E. BEASLEY FOR FOR MANAGEMENT 5) JOE B. COX FOR FOR MANAGEMENT 6) ALLEN B. SHAW FOR FOR MANAGEMENT 7) MARK S. FOWLER FOR FOR MANAGEMENT 8) HERBERT W. MCCORD FOR FOR MANAGEMENT 2 TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ADOPT DELAWARE AS THE EXCLUSIVE FORUM FOR CERTAIN DISPUTES FOR AGAINST MANAGEMENT BENCHMARK ELECTRONICS, INC. TICKER: BHE MEETING DATE: 5/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/15/2012 SECURITY ID: 08160H-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) CARY T. FU FOR FOR MANAGEMENT 2) MICHAEL R. DAWSON FOR FOR MANAGEMENT 3) GAYLA J. DELLY FOR FOR MANAGEMENT 4) PETER G. DORFLINGER FOR FOR MANAGEMENT 5) DOUGLAS G. DUNCAN FOR FOR MANAGEMENT 6) DAVID W. SCHEIBLE FOR FOR MANAGEMENT 7) BERNEE D.L. STROM FOR FOR MANAGEMENT 8) CLAY C. WILLIAMS FOR FOR MANAGEMENT 2 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT BERKSHIRE BANCORP INC. TICKER: BERK MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/11/2012 SECURITY ID: 084597-202 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) WILLIAM L. COHEN FOR FOR MANAGEMENT 2) MARTIN A. FISCHER FOR FOR MANAGEMENT 3) MOSES KRAUSZ FOR FOR MANAGEMENT 4) MOSES MARX FOR FOR MANAGEMENT 5) STEVEN ROSENBERG FOR FOR MANAGEMENT 6) RANDOLPH B. STOCKWELL FOR FOR MANAGEMENT BIG 5 SPORTING GOODS CORPORATION TICKER: BGFV MEETING DATE: 6/12/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/25/2012 SECURITY ID: 08915P-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1A. 1) G. MICHAEL BROWN FOR FOR MANAGEMENT 1B. 2) DOMINIC P. DEMARCO FOR FOR MANAGEMENT 1C. 3) DAVID R. JESSICK FOR FOR MANAGEMENT 2 APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 3 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2012. FOR FOR MANAGEMENT BIGLARI HOLDINGS INC. TICKER: BH MEETING DATE: 4/19/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/15/2012 SECURITY ID: 08986R-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) SARDAR BIGLARI FOR NULL MANAGEMENT 2) PHILIP L. COOLEY FOR NULL MANAGEMENT 3) KENNETH R. COOPER FOR NULL MANAGEMENT 4) WILLIAM L. JOHNSON FOR NULL MANAGEMENT 5) RUTH J. PERSON FOR NULL MANAGEMENT 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT 3 NON-BINDING ADVISORY RESOLUTION TO APPROVE THE CORPORATION'S EXECUTIVE COMPENSATION, AS DESCRIBED IN THESE PROXY MATERIALS. FOR FOR MANAGEMENT 4 NON-BINDING ADVISORY RESOLUTION ON THE FREQUENCY OF HOLDING FUTURE SHAREHOLDER ADVISORY VOTES ON THE CORPORATION'S EXECUTIVE COMPENSATION. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE "AGAINST" PROPOSAL 5 FOR FOR MANAGEMENT 5 TO APPROVE ONE HUMANE SOCIETY OF THE UNITED STATES SHAREHOLDER PROPOSAL. FOR FOR MANAGEMENT BILL BARRETT CORPORATION TICKER: BBG MEETING DATE: 5/10/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/13/2012 SECURITY ID: 06846N-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) WILLIAM F. OWENS FOR FOR MANAGEMENT 2) RANDY I. STEIN FOR FOR MANAGEMENT 3) KEVIN O. MEYERS FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 PROPOSAL TO AMEND AND RESTATE OUR CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. FOR FOR MANAGEMENT 4 PROPOSAL TO AMEND AND RESTATE OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. FOR FOR MANAGEMENT 5 PROPOSAL TO APPROVE OUR 2 FOR FOR MANAGEMENT 6 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT BIOCLINICA, INC. TICKER: BIOC MEETING DATE: 5/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/30/2012 SECURITY ID: 09071B-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JEFFREY H. BERG, PH.D. FOR FOR MANAGEMENT 2) MARTIN M. COYNE FOR FOR MANAGEMENT 3) E.M. DAVIDOFF, CPA, ESQ FOR FOR MANAGEMENT 4) M. LOCASTRO, CPA, CITP FOR FOR MANAGEMENT 5) DAVID E. NOWICKI, D.M.D FOR FOR MANAGEMENT 6) A.Y. OLUKOTUN, MD, MPH FOR FOR MANAGEMENT 7) WALLACE P. PARKER, JR. FOR FOR MANAGEMENT 8) JOHN P. REPKO FOR FOR MANAGEMENT 9) MARK L. WEINSTEIN FOR FOR MANAGEMENT 2 APPROVAL OF PROPOSAL TO AMEND THE BIOCLINICA, INC. 2,000 SHARES. FOR FOR MANAGEMENT 3 APPROVAL OF PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF BIOCLINICA, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT BIOSCRIP, INC. TICKER: BIOS MEETING DATE: 5/1/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 09069N-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) RICHARD H. FRIEDMAN FOR FOR MANAGEMENT 2) RICHARD M. SMITH FOR FOR MANAGEMENT 3) CHARLOTTE W. COLLINS FOR FOR MANAGEMENT 4) SAMUEL P. FRIEDER FOR FOR MANAGEMENT 5) MYRON Z. HOLUBIAK FOR FOR MANAGEMENT 6) DAVID R. HUBERS FOR MANAGEMENT 7) RICHARD L. ROBBINS FOR FOR MANAGEMENT 8) STUART A. SAMUELS FOR FOR MANAGEMENT 9) GORDON H. WOODWARD FOR FOR MANAGEMENT 2 TO APPROVE BY ADVISORY VOTE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT BLACK DIAMOND INC TICKER: BDE MEETING DATE: 6/8/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/25/2012 SECURITY ID: 09202G-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) WARREN B. KANDERS FOR FOR MANAGEMENT 2) ROBERT R. SCHILLER FOR FOR MANAGEMENT 3) PETER R. METCALF FOR FOR MANAGEMENT 4) DONALD L. HOUSE FOR FOR MANAGEMENT 5) NICHOLAS SOKOLOW FOR FOR MANAGEMENT 6) MICHAEL A. HENNING FOR FOR MANAGEMENT 7) PHILIP N. DUFF FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS BLACK DIAMOND, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012 FOR FOR MANAGEMENT BLUEFLY, INC. TICKER: BFLY MEETING DATE: 5/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/10/2012 SECURITY ID: 096227-301 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) HABIB KAIROUZ FOR FOR MANAGEMENT 2) ANTHONY PLESNER FOR FOR MANAGEMENT 3) DAVID WASSONG FOR FOR MANAGEMENT BNC BANCORP TICKER: BNCN MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/19/2012 SECURITY ID: 05566T-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) CHARLES T. HAGAN III FOR FOR MANAGEMENT 2) W.S. MONTGOMERY, JR. FOR FOR MANAGEMENT 3) RICHARD D. CALLICUTT II FOR FOR MANAGEMENT 4) ROBERT A. TEAM, JR. FOR FOR MANAGEMENT 2 APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 APPROVAL OF AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO CREATE A CLASS OF NON-VOTING COMMON STOCK. FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO AMEND THE TERMS OF THE COMPANY'S MANDATORILY CONVERTIBLE NON-VOTING PREFERRED STOCK, SERIES B. FOR FOR MANAGEMENT 5 APPROVAL OF THE ISSUANCE OF NON-VOTING COMMON STOCK TO AQUILINE BNC HOLDINGS LLC AND RELATED TRANSACTIONS UNDER NASDAQ LISTING RULE 5635. FOR FOR MANAGEMENT 6 RATIFICATION OF THE APPOINTMENT OF CHERRY, BEKAERT & HOLLAND LLP BY BNC BANCORP'S AUDIT COMMITTEE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR BNC BANCORP FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT BOISE INC TICKER: BZ MEETING DATE: 4/25/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/16/2012 SECURITY ID: 09746Y105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) CARL A. ALBERT FOR NULL MANAGEMENT 2) HEINRICK R. LENZ FOR NULL MANAGEMENT 3) JASON G. WEISS FOR NULL MANAGEMENT 2 ADVISORY APPROVAL OF BOISE INC.'S EXECUTIVE COMPENSATION PROGRAM. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF KPMG LL AS BOISE INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT BOSTON PRIVATE FINANCIAL HOLDINGS, INC. TICKER: BPFH MEETING DATE: 4/26/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/2/2012 SECURITY ID: 101119-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) HERBERT S. ALEXANDER FOR FOR MANAGEMENT 2) LYNN THOMPSON HOFFMAN FOR FOR MANAGEMENT 3) JOHN MORTON III FOR FOR MANAGEMENT 2 TO APPROVE A NON-BINDING, ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO AMEND THE COMPANY'S RESTATED ARTICLES OF ORGANIZATION TO DECLASSIFY THE BOARD OF DIRECTORS. FOR FOR MANAGEMENT 4 IF PROPERLY PRESENTED AT THE MEETING, TO CONSIDER A SHAREHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY VOTING. FOR FOR MANAGEMENT BOYD GAMING CORPORATION TICKER: BYD MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/22/2012 SECURITY ID: 103304-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ROBERT L. BOUGHNER FOR FOR MANAGEMENT 2) WILLIAM R. BOYD FOR FOR MANAGEMENT 3) WILLIAM S. BOYD FOR FOR MANAGEMENT 4) RICHARD E. FLAHERTY FOR FOR MANAGEMENT 5) THOMAS V. GIRARDI FOR FOR MANAGEMENT 6) MARIANNE BOYD JOHNSON FOR FOR MANAGEMENT 7) BILLY G. MCCOY FOR FOR MANAGEMENT 8) FREDERICK J. SCHWAB FOR FOR MANAGEMENT 9) KEITH E. SMITH FOR FOR MANAGEMENT 10) CHRISTINE J. SPADAFOR FOR FOR MANAGEMENT 11) PETER M. THOMAS FOR FOR MANAGEMENT 12) VERONICA J. WILSON FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2 FOR AGAINST MANAGEMENT BRIDGE BANCORP, INC. TICKER: BDGE MEETING DATE: 5/4/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 108035-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) DENNIS A. SUSKIND FOR FOR MANAGEMENT 2) ANTONIA M. DONOHUE FOR FOR MANAGEMENT 3) ALBERT E. MCCOY, JR. FOR FOR MANAGEMENT 2 AN ADVISORY (NON-BINDING) VOTE TO APPROVE OUR EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 3 THE ADOPTION OF THE 2012 STOCK-BASED INCENTIVE PLAN (THE "PLAN"). FOR AGAINST MANAGEMENT 4 THE RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT BRIDGE CAPITAL HOLDINGS TICKER: BBNK MEETING DATE: 5/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/27/2012 SECURITY ID: 108030-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) LAWRENCE OWEN BROWN FOR FOR MANAGEMENT 2) HOWARD N. GOULD FOR FOR MANAGEMENT 3) DR. FRANCIS J. HARVEY FOR FOR MANAGEMENT 4) ALLAN C. KRAMER, M.D. FOR FOR MANAGEMENT 5) ROBERT P. LATTA FOR FOR MANAGEMENT 6) DANIEL P. MYERS FOR FOR MANAGEMENT 7) CHRISTOPHER B. PAISLEY FOR FOR MANAGEMENT 8) THOMAS M. QUIGG FOR FOR MANAGEMENT 9) TERRY SCHWAKOPF FOR FOR MANAGEMENT 10) BARRY A. TURKUS FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO APPROVE, ON AND ADVISORY BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. 1 YEAR 1 YEAR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF VAVRINEK, TRINE, DAY & CO. LLP AS INDEPENDENT ACCOUNTANTS FOR THE COMPANY'S 2 FOR FOR MANAGEMENT BROOKLINE BANCORP, INC. TICKER: BRKL MEETING DATE: 5/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/16/2012 SECURITY ID: 11373M-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JOHN J. DOYLE, JR. FOR FOR MANAGEMENT 2) THOMAS J. HOLLISTER FOR FOR MANAGEMENT 3) CHARLES H. PECK FOR FOR MANAGEMENT 4) PAUL A. PERRAULT FOR FOR MANAGEMENT 5) JOSEPH J. SLOTNIK FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT BROWN SHOE COMPANY, INC. TICKER: BBGI MEETING DATE: 5/22/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/30/2012 SECURITY ID: 115736-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MARIO L. BAEZA FOR FOR MANAGEMENT 2) MAHENDRA R. GUPTA FOR FOR MANAGEMENT 3) CARLA HENDRA FOR FOR MANAGEMENT 4) MICHAEL F. NEIDORFF FOR FOR MANAGEMENT 5) HAL J. UPBIN FOR FOR MANAGEMENT 6) HAROLD B. WRIGHT FOR FOR MANAGEMENT 2 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. FOR FOR MANAGEMENT 3 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT BRYN MAWR BANK CORPORATION TICKER: BMTC MEETING DATE: 5/2/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/15/2012 SECURITY ID: 117665-109 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ANDREA F. GILBERT FOR FOR MANAGEMENT 2 TO APPROVE A NON-BINDING ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR BRYN MAWR BANK CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT BUILD-A-BEAR TICKER: BBW MEETING DATE: 5/10/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/27/2012 SECURITY ID: #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) BRADEN LEONARD FOR NULL MANAGEMENT 2) COLEMAN PETERSON FOR NULL MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PBLIC ACCOUNTING FIRM FOR THE COMPANY'S CURRENT FISCAL YEAR FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 4 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS THEREOF FOR FOR MANAGEMENT CACHE, INC. TICKER: CACH MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 127150-308 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ANDREW M. SAUL FOR FOR MANAGEMENT 2) THOMAS E. REINCKENS FOR FOR MANAGEMENT 3) GENE G. GAGE FOR FOR MANAGEMENT 4) ARTHUR S. MINTZ FOR FOR MANAGEMENT 5) MORTON J. SCHRADER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF MAYER HOFFMAN MCCANN CPAS (THE NEW YORK PRACTICE OF MAYER HOFFMAN MCCANN P.C.) AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. FOR FOR MANAGEMENT CAI INTERNATIONAL, INC. TICKER: CAP MEETING DATE: 6/8/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/20/2012 SECURITY ID: 12477X-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) HIROMITSU OGAWA FOR FOR MANAGEMENT 2) WILLIAM LIEBECK FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 APPROVAL OF THE ADVISORY RESOLUTION APPROVING THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 4 APPROVAL OF THE AMENDMENT TO THE COMPANY'S 2 FOR FOR MANAGEMENT CALAMOS ASSET MANAGEMENT, INC. TICKER: CLMS MEETING DATE: 6/1/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/9/2012 SECURITY ID: 12811R-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) G. BRADFORD BULKLEY FOR FOR MANAGEMENT 2) THOMAS F. EGGERS FOR FOR MANAGEMENT 3) RICHARD W. GILBERT FOR FOR MANAGEMENT 4) ARTHUR L. KNIGHT FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CAL DIVE INTERNATIONAL, INC. TICKER: DVR MEETING DATE: 5/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/16/2012 SECURITY ID: 12802T-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) QUINN J. HEBERT FOR FOR MANAGEMENT 2) TODD A. DITTMANN FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CALIX INC TICKER: CALX MEETING DATE: 5/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 13100M-509 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MICHAEL ASHBY FOR FOR MANAGEMENT 2) MICHAEL FLYNN FOR FOR MANAGEMENT 3) CARL RUSSO FOR FOR MANAGEMENT 2 APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE COMPENSATION OF CALIX'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS CALIX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 4 PROPOSAL WITHDRAWN FOR FOR MANAGEMENT 5 APPROVAL OF THE AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN, INCLUDING AN INCREASE TO THE NUMBER OF SHARES OF CALIX COMMON STOCK WHICH MAY BE ISSUED. FOR FOR MANAGEMENT CALLAWAY GOLF COMPANY TICKER: ELY MEETING DATE: 5/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/26/2012 SECURITY ID: 131193-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) OLIVER G. BREWER, III FOR FOR MANAGEMENT 2) SAMUEL H. ARMACOST FOR FOR MANAGEMENT 3) RONALD S. BEARD FOR FOR MANAGEMENT 4) JOHN C. CUSHMAN, III FOR FOR MANAGEMENT 5) YOTARO KOBAYASHI FOR FOR MANAGEMENT 6) JOHN F. LUNDGREN FOR FOR MANAGEMENT 7) ADEBAYO O. OGUNLESI FOR FOR MANAGEMENT 8) RICHARD L. ROSENFIELD FOR FOR MANAGEMENT 9) ANTHONY S. THORNLEY FOR FOR MANAGEMENT 2 RATIFY, ON AN ADVISORY BASIS, DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. NONE NO VOTE MANAGEMENT 3 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR AGAINST MANAGEMENT CAMBIUM LEARNING GROUP, INC TICKER: ABCD MEETING DATE: 5/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/19/2012 SECURITY ID: 13201A-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) RON KLAUSNER FOR FOR MANAGEMENT 2) JEFFREY T. STEVENSON FOR FOR MANAGEMENT 3) RICHARD J. SURRATT FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF WHITLEY PENN LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CAMDEN NATIONAL CORPORATION TICKER: CAC MEETING DATE: 5/1/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/5/2012 SECURITY ID: 133034-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1) ANN W. BRESNAHAN FOR FOR MANAGEMENT 2) GREGORY A. DUFOUR FOR FOR MANAGEMENT 3) RENDLE A. JONES FOR FOR MANAGEMENT 2 TO CONSIDER A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS ("SAY-ON-PAY"). FOR FOR MANAGEMENT 3 TO APPROVE THE 2 FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF BERRY DUNN MCNEIL & PARKER, LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT CAPE BANCORP, INC. TICKER: CBNJ MEETING DATE: 4/30/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/5/2012 SECURITY ID: 139209-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1) MARK A. BENEVENTO FOR FOR MANAGEMENT 2) MICHAEL D. DEVLIN FOR FOR MANAGEMENT 3) MATTHEW J. REYNOLDS FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CAPE BANCORP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 THE ADVISORY (NON-BINDING) VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT CAPITAL CITY BANK GROUP, INC. TICKER: CCBG MEETING DATE: 4/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/1/2012 SECURITY ID: 139674-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1) DUBOSE AUSLEY FOR FOR MANAGEMENT 2) FREDERICK CARROLL, III FOR FOR MANAGEMENT 3) JOHN K. HUMPHRESS FOR FOR MANAGEMENT 4) HENRY LEWIS III FOR FOR MANAGEMENT 2 TO RATIFY THE EXPECTED APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY FOR FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CAPITAL SENIOR LIVING CORPORATION TICKER: CSU MEETING DATE: 5/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/26/2012 SECURITY ID: 140475-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) KEITH N. JOHANNESSEN FOR FOR MANAGEMENT 2) JILL M. KRUEGER FOR FOR MANAGEMENT 3) MICHAEL W. REID FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP, INDEPENDENT ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT AUDITORS. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. FOR AGAINST MANAGEMENT CARDINAL FINL CORP TICKER: CFNL MEETING DATE: 4/20/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/5/2012 SECURITY ID: 14149F109 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) STEVEN M. WILTSE FOR NULL MANAGEMENT 2) BERNARD H. CLINEBURG FOR NULL MANAGEMENT 3) MICHAEL A. GARCIA FOR NULL MANAGEMENT 4) HAMILTON LAMBERT FOR NULL MANAGEMENT 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2012 FOR FOR MANAGEMENT CARDIONET, INC. TICKER: BEAT MEETING DATE: 5/4/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 14159L103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) KIRK E. GORMAN FOR NULL MANAGEMENT 2 TO APPROVE THE CARDIONET, INC. 2(M) FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING 12/31/2012 FOR FOR MANAGEMENT 4 TO CONDUCT ANY OTHER BUSINESS PROPERLY BROUGHT BEFORE THE MEETING. FOR FOR MANAGEMENT CAREER EDUCATION CORPORATION TICKER: CECO MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/21/2012 SECURITY ID: 141665-109 #PROPOSAL BOARD REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DAVID W. DEVONSHIRE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: PATRICK W. GROSS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: GREGORY L. JACKSON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: THOMAS B. LALLY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVEN H. LESNIK FOR FOR MANAGEMENT ELECTION OF DIRECTOR: LESLIE T. THORNTON FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 APPROVAL OF AMENDMENT TO THE CAREER EDUCATION CORPORATION RESTATED CERTIFICATE OF INCORPORATION TO EXPAND THE MAXIMUM NUMBER OF DIRECTOR POSITIONS FROM NINE TO ELEVEN. FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CARRIAGE SERVICES, INC. TICKER: CSV MEETING DATE: 5/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/26/2012 SECURITY ID: 143905-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MELVIN C. PAYNE FOR FOR MANAGEMENT 2) RICHARD W. SCOTT FOR FOR MANAGEMENT 2 APPROVE THE CARRIAGE SERVICES, INC. SECOND AMENDED AND RESTATED 2006 LONG-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT 3 APPROVE, BY ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 RATIFY THE APPOINTMENT OF KPMG LLP AS CARRIAGE SERVICES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CASCADE MICROTECH TICKER: CSCD MEETING DATE: 5/11/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/26/2012 SECURITY ID: #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) DR. F. PAUL CARLSON FOR NULL MANAGEMENT 2) DR. JOHN Y. CHEN FOR NULL MANAGEMENT 3) JOHN DELAFIELD FOR NULL MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012 FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE CASCADE MICROTECH, INC. 2 FOR FOR MANAGEMENT CASH AMERICA INTERNATIONAL, INC. TICKER: CSH MEETING DATE: 5/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/27/2012 SECURITY ID: 14754D-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) DANIEL E. BERCE FOR FOR MANAGEMENT 2) JACK R. DAUGHERTY FOR FOR MANAGEMENT 3) DANIEL R. FEEHAN FOR FOR MANAGEMENT 4) ALBERT GOLDSTEIN FOR FOR MANAGEMENT 5) JAMES H. GRAVES FOR FOR MANAGEMENT 6) B.D. HUNTER FOR FOR MANAGEMENT 7) TIMOTHY J. MCKIBBEN FOR FOR MANAGEMENT 8) ALFRED M. MICALLEF FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 APPROVAL OF THE CASH AMERICA INTERNATIONAL, INC. FIRST AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. FOR FOR MANAGEMENT CATHAY GENERAL BANCORP TICKER: CATY MEETING DATE: 5/14/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 149150-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1A. 1) MICHAEL M.Y. CHANG FOR FOR MANAGEMENT 1B. 2) JANE JELENKO FOR FOR MANAGEMENT 1C. 3) ANTHONY M. TANG FOR FOR MANAGEMENT 1D. 4) PETER WU FOR FOR MANAGEMENT 2 APPROVE OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT C&F FINANCIAL CORPORATION TICKER: CFFI MEETING DATE: 4/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/1/2012 SECURITY ID: 12466Q-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 LARRY G. DILLON FOR FOR MANAGEMENT 2 JAMES H. HUDSON III FOR FOR MANAGEMENT 3 C. ELIS OLSSON FOR FOR MANAGEMENT 2 TO APPROVE, IN AN ADVISORY, NON-BINDING VOTE, THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF YOUNT, HYDE & BARBOUR, P.C. AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CBEYOND, INC. TICKER: CBEY MEETING DATE: 6/8/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/18/2012 SECURITY ID: 149847-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) D. SCOTT LUTTRELL FOR FOR MANAGEMENT 2) MARTIN MUCCI FOR FOR MANAGEMENT 3) BONNIE P. WURZBACHER FOR FOR MANAGEMENT 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON THE COMPENSATION OF CERTAIN OF THE COMPANY'S EXECUTIVE OFFICERS. FOR FOR MANAGEMENT CBIZ, INC. TICKER: CBZ MEETING DATE: 5/10/2012 MEETING TYPE: ANNUAL RECORD DATE: 03/23/2012 SECURITY ID: 124805-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MICHAEL H. DEGROOTE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: TODD J. SLOTKIN FOR FOR MANAGEMENT 2 RATIFICATION OF KPMG, LLP AS CBIZ'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 SAY ON PAY-AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE SAID MEETING, OR ANY ADJOURNMENT THEREOF. FOR AGAINST MANAGEMENT CDI CORP. TICKER: CDI MEETING DATE: 5/3/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/27/2012 SECURITY ID: 125071-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) H. PAULETT EBERHART FOR FOR SPONSOR 2) MICHAEL J. EMMI FOR FOR SPONSOR 3) WALTER R. GARRISON FOR FOR SPONSOR 4) LAWRENCE C. KARLSON FOR FOR SPONSOR 5) RONALD J. KOZICH FOR FOR SPONSOR 6) ANNA M. SEAL FOR FOR SPONSOR 7) ALBERT E. SMITH FOR FOR SPONSOR 8) BARTON J. WINOKUR FOR FOR SPONSOR 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION FOR FOR SPONSOR 3 PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 FOR AGAINST SPONSOR 4 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS CDI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 FOR FOR SPONSOR CENTER BANCORP, INC. TICKER: CNBC MEETING DATE: 5/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 151408-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ALEXANDER A. BOL FOR FOR MANAGEMENT 2) ANTHONY C. WEAGLEY FOR FOR MANAGEMENT 3) FREDERICK S. FISH FOR FOR MANAGEMENT 4) JAMES J. KENNEDY FOR FOR MANAGEMENT 5) HOWARD KENT FOR FOR MANAGEMENT 6) NICHOLAS MINOIA FOR FOR MANAGEMENT 7) HAROLD SCHECHTER FOR FOR MANAGEMENT 8) LAWRENCE B. SEIDMAN FOR FOR MANAGEMENT 9) WILLIAM A. THOMPSON FOR FOR MANAGEMENT 10) RAYMOND VANARIA FOR FOR MANAGEMENT 2 FOR RATIFICATION OF PARENTEBEARD LLC AS CENTER BANCORP'S INDEPENDENT AUDITORS FOR 2012. FOR FOR MANAGEMENT 3 TO VOTE, ON AN ADVISORY BASIS, TO APPROVE THE EXECUTIVE COMPENSATION OF CENTER BANCORP'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 4 TO SEEK A NON-BINDING VOTE ON HOW OFTEN CENTER BANCORP WILL CONDUCT THE NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. 2 YEARS 1 YEAR MANAGEMENT CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. TICKER: CETV MEETING DATE: 6/13/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/27/2012 SECURITY ID: G20045-202 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) RONALD S. LAUDER FOR FOR MANAGEMENT 2) HERBERT A. GRANATH FOR FOR MANAGEMENT 3) PAUL T. CAPPUCCIO FOR FOR MANAGEMENT 4) MICHAEL DEL NIN FOR FOR MANAGEMENT 5) CHARLES R. FRANK, JR. FOR FOR MANAGEMENT 6) ALFRED W. LANGER FOR FOR MANAGEMENT 7) FRED LANGHAMMER FOR FOR MANAGEMENT 8) BRUCE MAGGIN FOR FOR MANAGEMENT 9) PARM SANDHU FOR FOR MANAGEMENT ADRIAN SARBU FOR FOR MANAGEMENT DUCO SICKINGHE FOR FOR MANAGEMENT KELLI TURNER FOR FOR MANAGEMENT ERIC ZINTERHOFER FOR FOR MANAGEMENT 2 THE AMENDMENT OF THE COMPANY'S BYE-LAWS AND THE CONDITION OF ITS MEMORANDUM TO INCREASE THE AUTHORIZED SHARE CAPITAL OF THE COMPANY FROM $9.6 MILLION TO $17.6 MILLION BY INCREASING THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 100,000,,000,000 SHARES. FOR FOR MANAGEMENT 3 APPROVAL OF THE ISSUANCE AND SALE OF SHARES OF CLASS A COMMON STOCK TO TIME WARNER MEDIA HOLDINGS B.V. AND RSL CAPITAL LLC. FOR FOR MANAGEMENT 4 APPROVAL OF AN EMPLOYEE STOCK OPTION EXCHANGE PROGRAM. FOR FOR MANAGEMENT 5 ADOPTION OF AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED STOCK INCENTIVE PLAN. FOR AGAINST MANAGEMENT 6 THE APPOINTMENT OF DELOITTE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY IN RESPECT OF THE FISCAL YEAR ENDING DECEMBER 31, 2, ACTING THROUGH THE AUDIT COMMITTEE, TO APPROVE THEIR FEE. FOR FOR MANAGEMENT CENTRAL PACIFIC FINANCIAL CORP. TICKER: CPF MEETING DATE: 4/25/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/24/2012 SECURITY ID: 154760-409 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 ALVARO J. AGUIRRE FOR FOR MANAGEMENT 2 JAMES F. BURR FOR FOR MANAGEMENT 3 CHRISTINE H.H. CAMP FOR FOR MANAGEMENT 4 JOHN C. DEAN FOR FOR MANAGEMENT 5 EARL E. FRY FOR FOR MANAGEMENT 6 PAUL J. KOSASA FOR FOR MANAGEMENT 7 DUANE K. KURISU FOR FOR MANAGEMENT COLBERT M. MATSUMOTO FOR FOR MANAGEMENT CRYSTAL K. ROSE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 TO APPROVE AMENDMENTS TO THE COMPANY'S 2"QUALIFIED PERFORMANCE-BASED COMPENSATION" UNDER THE PROVISIONS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. FOR AGAINST MANAGEMENT 4 TO CONSIDER AN ADVISORY (NON-BINDING) PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. FOR FOR MANAGEMENT CENTRAL VALLEY COMMUNITY BANCORP TICKER: CVCY MEETING DATE: 5/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/19/2012 SECURITY ID: 155685-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) SIDNEY B. COX FOR FOR MANAGEMENT 2) DANIEL N. CUNNINGHAM FOR FOR MANAGEMENT 3) EDWIN S. DARDEN JR. FOR FOR MANAGEMENT 4) DANIEL J. DOYLE FOR FOR MANAGEMENT 5) STEVEN D. MCDONALD FOR FOR MANAGEMENT 6) LOUIS MCMURRAY FOR FOR MANAGEMENT 7) JOSEPH B. WEIRICK FOR FOR MANAGEMENT 8) WILLIAM S. SMITTCAMP FOR FOR MANAGEMENT 2 TO APPROVE THE PROPOSAL TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S 2 FOR FOR MANAGEMENT 3 TO ADOPT A NON-BINDING ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO VOTE ON A NON-BINDING ADVISORY PROPOSAL REGARDING THE FREQUENCY OF SHAREHOLDER VOTES ON SAY-ON-PAY. FOR FOR MANAGEMENT CENTURY CASINOS, INC. TICKER: CNTY MEETING DATE: 5/10/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 156492-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: ERWIN HAITZMANN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: GOTTFRIED SCHELLMANN FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CERADYNE, INC. TICKER: CRDN MEETING DATE: 5/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/21/2012 SECURITY ID: 156710-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JOEL P. MOSKOWITZ FOR FOR MANAGEMENT 2) RICHARD A. ALLIEGRO FOR FOR MANAGEMENT 3) FRANK EDELSTEIN FOR FOR MANAGEMENT 4) RICHARD A. KERTSON FOR FOR MANAGEMENT 5) MILTON L. LOHR FOR FOR MANAGEMENT 6) SIEGFRIED MUSSIG FOR FOR MANAGEMENT 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CFS BANCORP, INC. TICKER: CITZ MEETING DATE: 4/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/2/2012 SECURITY ID: 12525D-102 #PROPOSAL VOTE CAST SPONSOR DIRECTORS 1 1 GENE DIAMOND FOR FOR MANAGEMENT 2 ROBERT R. ROSS FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF BKD, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CFS BANCORP, INC. FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 AN ADVISORY (NON-BINDING) VOTE TO APPROVE THE 2 FOR FOR MANAGEMENT CHECKPOINT SYSTEMS, INC. TICKER: CKP MEETING DATE: 5/31/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/12/2012 SECURITY ID: 162825-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) GEORGE BABICH FOR FOR MANAGEMENT 2) JULIE S. ENGLAND FOR FOR MANAGEMENT 3) SALLY PEARSON FOR FOR MANAGEMENT 2 TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S ,000 SHARES. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS ("PWC") AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 30, 2012. FOR FOR MANAGEMENT CHEMICAL FINANCIAL CORPORATION TICKER: CHFC MEETING DATE: 4/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/17/2012 SECURITY ID: 163731-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 GARY E. ANDERSON FOR FOR MANAGEMENT 2 J. DANIEL BERNSON FOR FOR MANAGEMENT 3 NANCY BOWMAN FOR FOR MANAGEMENT 4 JAMES R. FITTERLING FOR FOR MANAGEMENT 5 THOMAS T. HUFF FOR FOR MANAGEMENT 6 MICHAEL T. LAETHEM FOR FOR MANAGEMENT 7 JAMES B. MEYER FOR FOR MANAGEMENT 8 TERENCE F. MOORE FOR FOR MANAGEMENT 9 ALOYSIUS J. OLIVER FOR FOR MANAGEMENT 10 DAVID B. RAMAKER FOR FOR MANAGEMENT 11 GRACE O. SHEARER FOR FOR MANAGEMENT 12 LARRY D. STAUFFER FOR FOR MANAGEMENT 13 FRANKLIN C. WHEATLAKE FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 APPROVAL OF CHEMICAL FINANCIAL CORPORATION STOCK INCENTIVE PLAN OF 2012. FOR FOR MANAGEMENT CHEMTURA CORPORATION TICKER: CHMT MEETING DATE: 5/10/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/21/2012 SECURITY ID: 163893-209 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1A. JEFFREY D. BENJAMIN FOR FOR MANAGEMENT 1B. TIMOTHY J. BERNLOHR FOR FOR MANAGEMENT 1C. ANNA C. CATALANO FOR FOR MANAGEMENT 1D. ALAN S. COOPER FOR FOR MANAGEMENT 1E. JAMES W. CROWNOVER FOR FOR MANAGEMENT 1F. ROBERT A. DOVER FOR FOR MANAGEMENT 1G. JONATHAN F. FOSTER FOR FOR MANAGEMENT 1H. CRAIG A. ROGERSON FOR FOR MANAGEMENT 1I. JOHN K. WULFF FOR FOR MANAGEMENT 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 APPROVAL OF THE 2 FOR FOR MANAGEMENT 4 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CHEVIOT FINANCIAL CORP. TICKER: CHEV MEETING DATE: 4/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/29/2012 SECURITY ID: 16677X-105 #PROPOSAL VOTE CAST SPONSOR DIRECTORS 1 1) STEVEN R. HAUSFELD FOR FOR MANAGEMENT 2) THOMAS J. LINNEMAN FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF CLARK, SCHAEFER, HACKETT & CO. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CHINDEX INTERNATIONAL, INC. TICKER: CHDX MEETING DATE: 5/31/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/25/2012 SECURITY ID: 169467-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) HOLLI HARRIS FOR FOR MANAGEMENT 2) CAROL R. KAUFMAN FOR FOR MANAGEMENT 3) ROBERTA LIPSON FOR FOR MANAGEMENT 4) KENNETH A. NILSSON FOR FOR MANAGEMENT 5) JULIUS Y. OESTREICHER FOR FOR MANAGEMENT 6) LAWRENCE PEMBLE FOR FOR MANAGEMENT 7) ELYSE BETH SILVERBERG FOR FOR MANAGEMENT 2 APPROVAL OF THE COMPANY'S 2, AS AMENDED AND RESTATED. FOR FOR MANAGEMENT 3 RATIFICATION OF THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CHIQUITA BRANDS INTERNATIONAL, INC. TICKER: CQB MEETING DATE: 5/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/26/2012 SECURITY ID: 170032-809 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) FERNANDO AGUIRRE FOR FOR MANAGEMENT 2) KERRII B. ANDERSON FOR FOR MANAGEMENT 3) HOWARD W. BARKER, JR. FOR FOR MANAGEMENT 4) WILLIAM H. CAMP FOR FOR MANAGEMENT 5) CLARE M. HASLER-LEWIS FOR FOR MANAGEMENT 6) JAIME SERRA FOR FOR MANAGEMENT 7) JEFFREY N. SIMMONS FOR FOR MANAGEMENT 8) STEVEN P. STANBROOK FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR AGAINST MANAGEMENT 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT CHRISTOPHER & BANKS CORPORATION TICKER: CBK MEETING DATE: 6/28/2012 MEETING TYPE: ANNUAL RECORD DATE: 5/2/2012 SECURITY ID: 171046-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MARK A. COHN FOR FOR MANAGEMENT 2) MORRIS GOLDFARB FOR FOR MANAGEMENT 3) ANNE L. JONES FOR FOR MANAGEMENT 4) DAVID A. LEVIN FOR FOR MANAGEMENT 5) LISA W. PICKRUM FOR FOR MANAGEMENT 6) WILLIAM F. SHARPE, III FOR FOR MANAGEMENT 7) PAUL L. SNYDER FOR FOR MANAGEMENT 8) PATRICIA A. STENSRUD FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT CIBER, INC. TICKER: CBR MEETING DATE: 5/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 17163B-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) PAUL A. JACOBS FOR FOR MANAGEMENT 2) ARCHIBALD J. MCGILL FOR FOR MANAGEMENT 3) DAVID C PETERSCHMIDT FOR FOR MANAGEMENT 2 TO SEEK ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO APPROVE AN INCREASE IN THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE CIBER, INC. EMPLOYEE STOCK PURCHASE PLAN BY 2,500,000 SHARES. FOR AGAINST MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CIRCOR INTERNATIONAL, INC. TICKER: CIR MEETING DATE: 5/2/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 17273K-109 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) DAVID F. DIETZ FOR FOR MANAGEMENT 2) DOUGLAS M. HAYES FOR FOR MANAGEMENT 3) THOMAS E. NAUGLE FOR FOR MANAGEMENT 2 TO RATIFY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTOR'S SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 TO CONSIDER AN ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT CITY HOLDING COMPANY TICKER: CHCO MEETING DATE: 4/25/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/16/2012 SECURITY ID: #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JOHN R. ELLIOT FOR NULL MANAGEMENT 2) DAVID W. HAMBRICK FOR NULL MANAGEMENT 3) JAMSE L. ROSSI FOR NULL MANAGEMENT 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE AND THE BOARD OF DIRCTORS' APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CITY HOLDING COMPANY FOR 2012 FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR FOR MANAGEMENT CITI TRENDS, INC. TICKER: CTRN MEETING DATE: 5/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/26/2012 SECURITY ID: 17306X-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) PATRICIA M. LUZIER FOR FOR MANAGEMENT 2 AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR 2011. FOR FOR MANAGEMENT 3 APPROVAL OF THE CITI TRENDS, INC. 2 FOR FOR MANAGEMENT 4 RATIFICATION OF THE SELECTION OF KPMG LLP TO BE THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. FOR FOR MANAGEMENT CITIZENS & NORTHERN CORPORATION TICKER: CZNC MEETING DATE: 4/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/21/2012 SECURITY ID: 172922-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 RAYMOND R. MATTIE FOR FOR MANAGEMENT 2 EDWARD H. OWLETT, III FOR FOR MANAGEMENT 3 JAMES E. TOWNER FOR FOR MANAGEMENT 4 C.H. UPDEGRAFF, JR. FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF THE FIRM OF PARENTEBEARD LLC AS INDEPENDENT AUDITORS. FOR FOR MANAGEMENT CLEARWATER PAPER CORPORATION TICKER: CLW MEETING DATE: 5/7/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 18538R-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1A. ELECTION OF DIRECTOR: BOH A. DICKEY FOR FOR MANAGEMENT 1B. ELECTION OF DIRECTOR: GORDON L. JONES FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT CLOUD PEAK ENERGY, INC. TICKER: CLD MEETING DATE: 5/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/23/2012 SECURITY ID: 18911Q-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: COLIN MARSHALL FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVEN NANCE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO ITEM -K PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION. FOR FOR MANAGEMENT CNB FINANCIAL CORPORATION PA TICKER: CCNE MEETING DATE: 4/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/5/2012 SECURITY ID: #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JOSEPH B. BOWER, JR FOR NULL MANAGEMENT 2) ROBERT W. MONTLER FOR NULL MANAGEMENT 3) JOEL E. PETERSON FOR NULL MANAGEMENT 4) RICHARD B. SEAGER FOR NULL MANAGEMENT 5) R.L. GRESLICK FOR NULL MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS, CROWE HORWTH, LLP FOR THE YEAR ENDING DECEMBER 31, 2012 FOR FOR MANAGEMENT CNO FINANCIAL GROUP, INC. TICKER: CNO MEETING DATE: 5/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 12621 E-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1A. ELECTION OF DIRECTOR: EDWARD J. BONACH FOR FOR MANAGEMENT 1B. ELECTION OF DIRECTOR: ELLYN L. BROWN FOR FOR MANAGEMENT 1C. ELECTION OF DIRECTOR: ROBERT C. GREVING FOR FOR MANAGEMENT 1D. ELECTION OF DIRECTOR: R. KEITH LONG FOR FOR MANAGEMENT 1E. ELECTION OF DIRECTOR: CHARLES W. MURPHY FOR FOR MANAGEMENT 1F. ELECTION OF DIRECTOR: NEAL C. SCHNEIDER FOR FOR MANAGEMENT 1G. ELECTION OF DIRECTOR: FREDERICK J. SIEVERT FOR FOR MANAGEMENT 1H. ELECTION OF DIRECTOR: MICHAEL T. TOKARZ FOR FOR MANAGEMENT 1I. ELECTION OF DIRECTOR: JOHN G. TURNER FOR FOR MANAGEMENT 2 APPROVAL OF THE ADOPTION OF THE AMENDED AND RESTATED SECTION FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 4 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT COBIZ FINANCIAL INC. TICKER: COBZ MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/23/2012 SECURITY ID: 190897-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1A. 1) STEVEN BANGERT FOR FOR MANAGEMENT 1B. 2) MICHAEL B. BURGAMY FOR FOR MANAGEMENT 1C. 3) MORGAN GUST FOR FOR MANAGEMENT 1D. 4) EVAN MAKOVSKY FOR FOR MANAGEMENT 1E. 5) DOUGLAS L. POLSON FOR FOR MANAGEMENT 1F. 6) MARY K. RHINEHART FOR FOR MANAGEMENT 1G. 7) NOEL N. ROTHMAN FOR FOR MANAGEMENT 1H. 8) BRUCE H. SCHROFFEL FOR FOR MANAGEMENT 1I. 9) TIMOTHY J. TRAVIS FOR FOR MANAGEMENT 10) MARY BETH VITALE FOR FOR MANAGEMENT 11) MARY M. WHITE FOR FOR MANAGEMENT 2 AN ADVISORY SHAREHOLDER APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 AN ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING EXECUTIVE COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT 4 THE SHAREHOLDER PROPOSAL ON THE INDEPENDENCE OF THE CHAIRMAN OF THE BOARD. AGAINST AGAINST MANAGEMENT CODEXIS, INC. TICKER: CDSX MEETING DATE: 6/6/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/16/2012 SECURITY ID: 192005-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) BERNARD J. KELLEY FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CODEXIS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT COHU, INC. TICKER: COHU MEETING DATE: 5/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/14/2012 SECURITY ID: 192576-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) HARRY L. CASARI FOR FOR MANAGEMENT 2) HAROLD HARRIGIAN FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE AMENDMENTS TO THE COHU, INC. 2 FOR AGAINST MANAGEMENT 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COHU'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT COLDWATER CREEK INC. TICKER: CWTR MEETING DATE: 6/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/13/2012 SECURITY ID: 193068-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) DENNIS C. PENCE FOR FOR MANAGEMENT 2) ROBERT H. MCCALL FOR FOR MANAGEMENT 3) FRANK M. LESHER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. FOR FOR MANAGEMENT 3 ADVISORY (NON-BINDING) APPROVAL OF THE SAY-ON-PAY VOTE FOR FOR MANAGEMENT COLLECTIVE BRANDS, INC. TICKER: PSS MEETING DATE: 5/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 19421W-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MYHE H. MANGUM FOR FOR MANAGEMENT 2) JOHN F. MCGOVERN FOR FOR MANAGEMENT 3) D. SCOTT OLIVET FOR FOR MANAGEMENT 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. FOR FOR MANAGEMENT 4 APPROVE THE AMENDED AND RESTATED COLLECTIVE BRANDS, INC. INCENTIVE COMPENSATION PLAN. FOR FOR MANAGEMENT 5 APPROVE THE 2, INC. STOCK INCENTIVE PLAN. FOR FOR MANAGEMENT COLONIAL FINANCIAL SERVICES INC. TICKER: COBK MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 19566B-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JOHN J. BAILEY FOR FOR MANAGEMENT 2) G.J. FACEMYER, CPA FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF PARENTEBEARD LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT COLUMBIA BANKING SYSTEM, INC. TICKER: COLB MEETING DATE: 4/25/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/1/2012 SECURITY ID: 197236-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 A ELECTION OF DIRECTOR: MELANIE J. DRESSEL FOR FOR MANAGEMENT B ELECTION OF DIRECTOR: JOHN P. FOLSOM FOR FOR MANAGEMENT C ELECTION OF DIRECTOR: FREDERICK M. GOLDBERG FOR FOR MANAGEMENT D ELECTION OF DIRECTOR: THOMAS M. HULBERT FOR FOR MANAGEMENT E ELECTION OF DIRECTOR: MICHELLE M. LANTOW FOR FOR MANAGEMENT F ELECTION OF DIRECTOR: THOMAS L. MATSON FOR FOR MANAGEMENT G ELECTION OF DIRECTOR: S. MAE FUJITA NUMATA FOR FOR MANAGEMENT H ELECTION OF DIRECTOR: DANIEL C. REGIS FOR FOR MANAGEMENT I ELECTION OF DIRECTOR: DONALD H. RODMAN FOR FOR MANAGEMENT J ELECTION OF DIRECTOR: WILLIAM T. WEYERHAEUSER FOR FOR MANAGEMENT K ELECTION OF DIRECTOR: JAMES M. WILL FOR FOR MANAGEMENT 2 TO VOTE ON AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE THE COMPENSATION OF COLUMBIA'S EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING 2012. FOR FOR MANAGEMENT COLUMBIA SPORTSWEAR COMPANY TICKER: COLM MEETING DATE: 6/7/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/3/2012 SECURITY ID: 198516-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) GERTRUDE BOYLE FOR FOR MANAGEMENT 2) TIMOTHY P. BOYLE FOR FOR MANAGEMENT 3) SARAH A. BANY FOR FOR MANAGEMENT 4) MURREY R. ALBERS FOR FOR MANAGEMENT 5) STEPHEN E. BABSON FOR FOR MANAGEMENT 6) ANDY D. BRYANT FOR FOR MANAGEMENT 7) EDWARD S. GEORGE FOR FOR MANAGEMENT 8) WALTER T. KLENZ FOR FOR MANAGEMENT 9) RONALD E. NELSON FOR FOR MANAGEMENT JOHN W. STANTON FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE 1, AS AMENDED. FOR AGAINST MANAGEMENT COMFORT SYSTEMS USA, INC. TICKER: FIX MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/19/2012 SECURITY ID: 199908-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) WILLIAM F. MURDY FOR FOR MANAGEMENT 2) DARCY G. ANDERSON FOR FOR MANAGEMENT 3) HERMAN E. BULLS FOR FOR MANAGEMENT 4) A.J. GIARDINELLI, JR. FOR FOR MANAGEMENT 5) ALAN P. KRUSI FOR FOR MANAGEMENT 6) BRIAN E. LANE FOR FOR MANAGEMENT 7) FRANKLIN MYERS FOR FOR MANAGEMENT 8) JAMES H. SCHULTZ FOR FOR MANAGEMENT 9) ROBERT D. WAGNER, JR. FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO APPROVE THE 2 FOR FOR MANAGEMENT 5 TO APPROVE THE 2 FOR FOR MANAGEMENT COMMERCIAL NATIONAL FINANCIAL CORP. TICKER: CNAF MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 202217-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) GREGG E. HUNTER FOR FOR MANAGEMENT 2) DEBRA L. SPATOLA FOR FOR MANAGEMENT 3) GEORGE V. WELTY FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF PARENTEBEARD LLC, AS INDEPENDENT AUDITORS FOR THE CORPORATION. FOR FOR MANAGEMENT COMMUNICATIONS SYSTEMS INC. TICKER: JCS MEETING DATE: 5/22/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/27/2012 SECURITY ID: 203900-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JEFFREY K. BERG FOR FOR MANAGEMENT 2) ROGER H.D. LACEY FOR FOR MANAGEMENT 3) WILLIAM G. SCHULTZ FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 TO CAST A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO CAST A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE NON-BINDING ADVISORY VOTES ON EXECUTIVE COMPENSATION. 3 YEARS 1 YEAR MANAGEMENT COMMUNITY BANK SYSTEM, INC. TICKER: CBU MEETING DATE: 5/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/20/2012 SECURITY ID: 203607-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) NEIL E. FESETTE FOR FOR MANAGEMENT 2) SALLY A. STEELE FOR FOR MANAGEMENT 3) MARK E. TRYNISKI FOR FOR MANAGEMENT 4) ALFRED S. WHITTET FOR FOR MANAGEMENT 5) JAMES A. WILSON FOR FOR MANAGEMENT 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2012. FOR FOR MANAGEMENT COMMUNITY HEALTH SYSTEMS, INC. TICKER: CYH MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/23/2012 SECURITY ID: 203668-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: W. LARRY CASH FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN A. CLERICO FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JAMES S. ELY III FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN A. FRY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WILLIAM NORRIS JENNINGS, M.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JULIA B. NORTH FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WAYNE T. SMITH FOR FOR MANAGEMENT ELECTION OF DIRECTOR: H. MITCHELL WATSON, JR. FOR FOR MANAGEMENT 2 THE APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR AGAINST MANAGEMENT 3 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT COMMUNITY TRUST BANCORP TICKER: CTBI MEETING DATE: 4/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/29/2012 SECURITY ID: #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) CHARLES J. BAIRD FOR NULL MANAGEMENT 2) NICK CARTER FOR NULL MANAGEMENT 3) NICK A. COOLEY FOR NULL MANAGEMENT 4) JEAN R. HALE FOR NULL MANAGEMENT 5) JAMES E MCGHEE II FOR NULL MANAGEMENT 6) M. LYNN PARRISH FOR NULL MANAGEMENT 7) DR. JAMES R. RAMSY FOR NULL MANAGEMENT 8) ANTHONY W. ST. CHARLES FOR NULL MANAGEMENT 2 PROPOSAL TO RATIFY AND APPROVE THE APPOINTMENT OF BKD, LLP AS COMMUNITY TRUST BANCORP, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE ADVISORY (NONBINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 4 PROPOSAL TO RE-APPROVE PERFORMANCE CRITERIA IN OUR 2 FOR FOR MANAGEMENT COMSTOCK RESOURCES, INC. TICKER: CRK MEETING DATE: 5/8/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/23/2012 SECURITY ID: 205768-203 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ROLAND O. BURNS FOR FOR MANAGEMENT 2) DAVID K. LOCKETT FOR FOR MANAGEMENT 3) FREDERIC D. SEWELL FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, FOR 2012. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR AGAINST MANAGEMENT 4 PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE 2 FOR AGAINST MANAGEMENT CONMED CORPORATION TICKER: CNMD MEETING DATE: 5/21/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/3/2012 SECURITY ID: 207410-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1) EUGENE R. CORASANTI FOR FOR MANAGEMENT 2) JOSEPH J. CORASANTI FOR FOR MANAGEMENT 3) BRUCE F. DANIELS FOR FOR MANAGEMENT 4) JO ANN GOLDEN FOR FOR MANAGEMENT 5) STEPHEN M. MANDIA FOR FOR MANAGEMENT 6) STUART J. SCHWARTZ FOR FOR MANAGEMENT 7) MARK E. TRYNISKI FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS FOR THE COMPANY FOR 2012. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE CONMED CORPORATION EXECUTIVE BONUS PLAN. FOR FOR MANAGEMENT 5 TO APPROVE THE AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT CONN'S INC. TICKER: CONN MEETING DATE: 5/30/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 208242-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MARVIN D. BRAILSFORD FOR FOR MANAGEMENT 2) JON E.M. JACOBY FOR FOR MANAGEMENT 3) BOB L. MARTIN FOR FOR MANAGEMENT 4) DOUGLAS H. MARTIN FOR FOR MANAGEMENT 5) DAVID SCHOFMAN FOR FOR MANAGEMENT 6) SCOTT L. THOMPSON FOR FOR MANAGEMENT 7) THEODORE M. WRIGHT FOR FOR MANAGEMENT 2 TO APPROVE THE AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF CAPITAL STOCK WHICH THE COMPANY SHALL HAVE AUTHORITY TO ISSUE TO BE 51 MILLION (51,000,000) SHARES OF STOCK, OF WHICH FIFTY MILLION (50,000,000) SHARES ARE COMMON STOCK, PAR VALUE OF $0.01 PER SHARE, AND ONE MILLION (1,000,000) SHARES ARE PREFERRED STOCK FOR FOR MANAGEMENT 3 TO APPROVE AN INCENTIVE COMPENSATION AWARD AGREEMENT WITH THEODORE M. WRIGHT, OUR CHIEF EXECUTIVE OFFICER FOR FOR MANAGEMENT CORE-MARK HOLDING COMPANY, INC. TICKER: CORE MEETING DATE: 5/22/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/26/2012 SECURITY ID: 218681-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1A. ELECTION OF DIRECTOR: ROBERT A. ALLEN FOR FOR MANAGEMENT 1B. ELECTION OF DIRECTOR: STUART W. BOOTH FOR FOR MANAGEMENT 1C. ELECTION OF DIRECTOR: GARY F. COLTER FOR FOR MANAGEMENT 1D. ELECTION OF DIRECTOR: ROBERT G. GROSS FOR FOR MANAGEMENT 1E. ELECTION OF DIRECTOR: L. WILLIAM KRAUSE FOR FOR MANAGEMENT 1F. ELECTION OF DIRECTOR: HARVEY L. TEPNER FOR FOR MANAGEMENT 1G. ELECTION OF DIRECTOR: RANDOLPH I. THORNTON FOR FOR MANAGEMENT 1H. ELECTION OF DIRECTOR: J. MICHAEL WALSH FOR FOR MANAGEMENT 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS CORE-MARK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CORNERSTONE THERAPEUTICS INC TICKER: CRTX MEETING DATE: 5/22/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/30/2012 SECURITY ID: 21924P-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) CRAIG A. COLLARD FOR FOR MANAGEMENT 2) ALESSANDRO CHIESI FOR FOR MANAGEMENT 3) CHRISTOPHER CODEANNE FOR FOR MANAGEMENT 4) MICHAEL ENRIGHT FOR FOR MANAGEMENT 5) ANTON GIORGIO FAILLA FOR FOR MANAGEMENT 6) JAMES HARPER FOR FOR MANAGEMENT 7) MICHAEL HEFFERNAN FOR FOR MANAGEMENT 8) ROBERT M. STEPHAN FOR FOR MANAGEMENT 9) MARCO VECCHIA FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST AND YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT COVENANT TRANSPORTATION GROUP, INC TICKER: CVTI MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/16/2012 SECURITY ID: 22284P-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) WILLIAM T. ALT FOR FOR MANAGEMENT 2) ROBERT E. BOSWORTH FOR FOR MANAGEMENT 3) BRADLEY A. MOLINE FOR FOR MANAGEMENT 4) NIEL B. NIELSON FOR FOR MANAGEMENT 5) DAVID R. PARKER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 IN THEIR DISCRETION, THE ATTORNEYS AND PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. FOR AGAINST MANAGEMENT CORE MOLDING TECHNOLOGIES, INC. TICKER: CMT MEETING DATE: 5/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/28/2012 SECURITY ID: 218683-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) KEVIN L. BARNETT FOR FOR MANAGEMENT 2) THOMAS R. CELLITTI FOR FOR MANAGEMENT 3) JAMES F. CROWLEY FOR FOR MANAGEMENT 4) RALPH O. HELLMOLD FOR FOR MANAGEMENT 5) JAMES L. SIMONTON FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF CROWE HORWATH, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CONVERGYS CORPORATION TICKER: CVG MEETING DATE: 4/26/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/27/2012 SECURITY ID: 212485-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 JOHN F. BARRETT FOR FOR MANAGEMENT 2 JEFFREY H. FOX FOR FOR MANAGEMENT 3 JOSEPH E. GIBBS FOR FOR MANAGEMENT 4 JOAN E. HERMAN FOR FOR MANAGEMENT 5 RONALD L. NELSON FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 TO APPROVE THE CONVERGYS CORPORATION ANNUAL EXECUTIVE INCENTIVE PLAN. FOR AGAINST MANAGEMENT 4 TO APPROVE AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT CRAFT BREW ALLIANCE, INC. TICKER: BREW MEETING DATE: 5/14/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/15/2012 SECURITY ID: 224122-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) TIMOTHY P. BOYLE FOR FOR MANAGEMENT 2) MARC J. CRAMER FOR FOR MANAGEMENT 3) E. DONALD JOHNSON, JR. FOR FOR MANAGEMENT 4) KEVIN R. KELLY FOR FOR MANAGEMENT 5) THOMAS D. LARSON FOR FOR MANAGEMENT 6) DAVID R. LORD FOR FOR MANAGEMENT 7) JOHN D. ROGERS, JR. FOR FOR MANAGEMENT 8) KURT R. WIDMER FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY SHAREHOLDER VOTE ON OUR NAMED EXECUTIVE OFFICER COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT CRA INTERNATIONAL, INC. TICKER: CRAI MEETING DATE: 6/7/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/9/2012 SECURITY ID: 12618T-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) NANCY L. ROSE FOR FOR MANAGEMENT 2) RONALD T. MAHEU FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO CRA'S EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT FOR ITS 2 FOR FOR MANAGEMENT 3 TO APPROVE AMENDMENTS TO CRA'S 2, INCLUDING INCREASING THE NUMBER OF SHARES OF CRA COMMON STOCK ISSUABLE UNDER THE PLAN BY 2,500,000 SHARES. FOR AGAINST MANAGEMENT 4 TO REAPPROVE CRA'S CASH INCENTIVE PLAN AND EXTEND ITS EFFECTIVENESS THROUGH THE 2'S SHAREHOLDERS (OR ANY SPECIAL MEETING HELD IN LIEU THEREOF). FOR FOR MANAGEMENT 5 TO RATIFY THE APPOINTMENT OF KPMG LLP AS CRA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. FOR FOR MANAGEMENT CRAWFORD & COMPANY TICKER: CRD.B MEETING DATE: 5/9/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/7/2012 SECURITY ID: 224633-107 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) H.V. AGADI FOR FOR MANAGEMENT 2) P.G. BENSON FOR FOR MANAGEMENT 3) J.T. BOWMAN FOR FOR MANAGEMENT 4) J.C. CRAWFORD FOR FOR MANAGEMENT 5) J.D. EDWARDS FOR FOR MANAGEMENT 6) R.L. HONORE FOR FOR MANAGEMENT 7) J.M. JOHNSON FOR FOR MANAGEMENT 8) C.H. OGBURN FOR FOR MANAGEMENT 9) E.J WOOD, III FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR THE 2 FOR FOR MANAGEMENT CRIMSON EXPLORATION, INC. TICKER: CXPO MEETING DATE: 5/30/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 22662K-207 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ALLAN D. KEEL FOR FOR MANAGEMENT 2) LEE B. BACKSEN FOR FOR MANAGEMENT 3) B. JAMES FORD FOR FOR MANAGEMENT 4) LON MCCAIN FOR FOR MANAGEMENT 5) ADAM C. PIERCE FOR FOR MANAGEMENT 6) CASSIDY J. TRAUB FOR FOR MANAGEMENT 7) NI ZHAOXING FOR FOR MANAGEMENT 2 THE ADOPTION, ON AN ADVISORY BASIS, OF THE RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 THE APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION EVERY THREE YEARS. FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT 5 TRANSACTION OF SUCH OTHER BUSINESS AS MAY ARISE THAT CAN BE PROPERLY CONDUCTED AT THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. FOR FOR MANAGEMENT CROSS COUNTRY HEALTHCARE, INC. TICKER: CCRN MEETING DATE: 5/8/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/8/2012 SECURITY ID: 227483-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JOSEPH A. BOSHART FOR FOR MANAGEMENT 2) EMIL HENSEL FOR FOR MANAGEMENT 3) W. LARRY CASH FOR FOR MANAGEMENT 4) THOMAS C. DIRCKS FOR FOR MANAGEMENT 5) GALE FITZGERALD FOR FOR MANAGEMENT 6) RICHARD M. MASTALER FOR FOR MANAGEMENT 7) JOSEPH TRUNFIO FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE AND RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE NON-BINDING ADVISORY VOTE ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR 2012. FOR FOR MANAGEMENT CRYOLIFE, INC. TICKER: CRY MEETING DATE: 5/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/19/2012 SECURITY ID: 228903-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) STEVEN G. ANDERSON FOR FOR MANAGEMENT 2) THOMAS F. ACKERMAN FOR FOR MANAGEMENT 3) JAMES S. BENSON FOR FOR MANAGEMENT 4) DANIEL J. BEVEVINO FOR FOR MANAGEMENT 5) RONALD C. ELKINS, M.D. FOR FOR MANAGEMENT 6) RONALD D. MCCALL, ESQ. FOR FOR MANAGEMENT 7) HARVEY MORGAN FOR FOR MANAGEMENT 8) JON W. SALVESON FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO CRYOLIFE'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM , S-K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION. FOR FOR MANAGEMENT 3 TO APPROVE THE AMENDED AND RESTATED CRYOLIFE, INC. 2 FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CTS CORPORATION TICKER: CTS MEETING DATE: 5/23/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/5/2012 SECURITY ID: 126501-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) W.S. CATLOW FOR FOR MANAGEMENT 2) L.J. CIANCIA FOR FOR MANAGEMENT 3) T.G. CODY FOR FOR MANAGEMENT 4) P.K. COLLAWN FOR FOR MANAGEMENT 5) M.A. HENNING FOR FOR MANAGEMENT 6) V.M. KHILNANI FOR FOR MANAGEMENT 7) D.M. MURPHY FOR FOR MANAGEMENT 8) G. HUNTER FOR FOR MANAGEMENT 9) R.A. PROFUSEK FOR FOR MANAGEMENT 2 APPROVAL OF THE CTS CORPORATION 2 FOR FOR MANAGEMENT 3 AN ADVISORY VOTE UPON THE COMPENSATION OF CTS CORPORATION'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS CTS' INDEPENDENT AUDITOR FOR 2012. FOR FOR MANAGEMENT CUMULUS MEDIA INC. TICKER: CMLS MEETING DATE: 5/8/2012 MEETING TYPE: ANNUAL RECORD DATE: 2/23/2012 SECURITY ID: 231082-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) LEWIS W. DICKEY, JR. FOR FOR MANAGEMENT 2) RALPH B. EVERETT FOR FOR MANAGEMENT 3) JEFFREY A. MARCUS FOR FOR MANAGEMENT 4) ARTHUR J. REIMERS FOR FOR MANAGEMENT 5) ERIC P. ROBISON FOR FOR MANAGEMENT 6) ROBERT H. SHERIDAN, III FOR FOR MANAGEMENT 7) DAVID M. TOLLEY FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT CURTISS-WRIGHT CORPORATION TICKER: CW MEETING DATE: 5/4/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/9/2012 SECURITY ID: 231561-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MARTIN R. BENANTE FOR FOR MANAGEMENT 2) DEAN M. FLATT FOR FOR MANAGEMENT 3) S. MARCE FULLER FOR FOR MANAGEMENT 4) ALLEN A. KOZINSKI FOR FOR MANAGEMENT 5) JOHN R. MYERS FOR FOR MANAGEMENT 6) JOHN B. NATHMAN FOR FOR MANAGEMENT 7) ROBERT J. RIVET FOR FOR MANAGEMENT 8) WILLIAM W. SIHLER FOR FOR MANAGEMENT 9) ALBERT E. SMITH FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 3 PROPOSAL ON ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT CVB FINANCIAL CORP. TICKER: CVBF MEETING DATE: 5/16/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/19/2012 SECURITY ID: 126600-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) GEORGE A. BORBA FOR FOR MANAGEMENT 2) JOHN A. BORBA FOR FOR MANAGEMENT 3) ROBERT M. JACOBY, C.P.A FOR FOR MANAGEMENT 4) RONALD O. KRUSE FOR FOR MANAGEMENT 5) CHRISTOPHER D. MYERS FOR FOR MANAGEMENT 6) JAMES C. SELEY FOR FOR MANAGEMENT 7) SAN E. VACCARO FOR FOR MANAGEMENT 8) D. LINN WILEY FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF KPMG, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF CVB FINANCIAL CORP. FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT CYBEROPTICS CORPORATION TICKER: CYBE MEETING DATE: 5/21/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 232517-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ALEX B. CIMOCHOWSKI FOR FOR MANAGEMENT 2) CRAIG D. GATES FOR FOR MANAGEMENT 3) KATHLEEN P. IVERSON FOR FOR MANAGEMENT 4) SUBODH KULKARNI FOR FOR MANAGEMENT 5) IRENE M. QUALTERS FOR FOR MANAGEMENT 6) MICHAEL M. SELZER, JR. FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE CYBEROPTICS 1,000. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC AUDITORS. FOR FOR MANAGEMENT DELEK US HOLDINGS, INC. TICKER: DK MEETING DATE: 5/1/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: 246647-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ERZA UZI YEMIN FOR FOR MANAGEMENT 2) GABRIEL LAST FOR FOR MANAGEMENT 3) ASAF BARTFELD FOR FOR MANAGEMENT 4) SHLOMO ZOHAR FOR FOR MANAGEMENT 5) CARLOS E. JORDA FOR FOR MANAGEMENT 6) CHARLES H. LEONARD FOR FOR MANAGEMENT 7) PHILIP L. MASLOWE FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG, LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT DERMA SCIENCES, INC. TICKER: DSCI MEETING DATE: 5/30/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/10/2012 SECURITY ID: 249827-502 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) EDWARD J. QUILTY FOR FOR MANAGEMENT 2) SRINI CONJEEVARAM FOR FOR MANAGEMENT 3) S.T. WILLS, CPA, MST FOR FOR MANAGEMENT 4) JAMES T. O'BRIEN FOR FOR MANAGEMENT 5) C.R. STAFFORD, ESQ FOR FOR MANAGEMENT 6) ROBERT G. MOUSSA FOR FOR MANAGEMENT 7) BRUCE F. WESSON FOR FOR MANAGEMENT 8) BRETT D. HEWLETT FOR FOR MANAGEMENT 9) PAUL M. GILBERT FOR FOR MANAGEMENT 2 AMENDMENT OF THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK TO 25,000,000. FOR FOR MANAGEMENT 3 ADOPTION OF THE DERMA SCIENCES, INC. 2 FOR FOR MANAGEMENT 4 CHANGE OF THE COMPANY'S STATE OF INCORPORATION FROM PENNSYLVANIA TO DELAWARE. FOR FOR MANAGEMENT 5 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 6 DISCRETIONARY AUTHORITY: IN HIS DISCRETION, THE PROXY IS AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY COME BEFORE THE MEETING AND ANY ADJOURNMENTS THEREOF. FOR AGAINST MANAGEMENT DHT HOLDINGS, INC. TICKER: DHT MEETING DATE: 6/26/2012 MEETING TYPE: ANNUAL RECORD DATE: 5/16/2012 SECURITY ID: Y2065G-113 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ERIK A. LIND FOR FOR MANAGEMENT 2) ROLF A. WIKBORG FOR FOR MANAGEMENT 2 TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF DHT'S COMMON STOCK AT A REVERSE STOCK SPLIT RATIO OF 12-FOR-1 AND ADJUST THE NUMBER OF AUTHORIZED SHARES OF DHT COMMON STOCK TO 30,000,000. FOR FOR MANAGEMENT 3 TO ESTABLISH THE 2(THE "PLAN") WITH 455, FOR FOR MANAGEMENT 4 RATIFICATION OF APPOINTMENT OF DELOITTE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT DHT HOLDINGS, INC. TICKER: DHT MEETING DATE: 6/26/2012 MEETING TYPE: ANNUAL RECORD DATE: 5/16/2012 SECURITY ID: Y2065G-105 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ERIK A. LIND FOR FOR MANAGEMENT 2) ROLF A. WIKBORG FOR FOR MANAGEMENT 2 TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF DHT'S COMMON STOCK AT A REVERSE STOCK SPLIT RATIO OF 12-FOR-1 AND ADJUST THE NUMBER OF AUTHORIZED SHARES OF DHT COMMON STOCK TO 30,000,000. FOR FOR MANAGEMENT 3 TO ESTABLISH THE 2(THE "PLAN") WITH 455, FOR FOR MANAGEMENT 4 RATIFICATION OF APPOINTMENT OF DELOITTE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT DIME COMMUNITY BANCSHARES, INC. TICKER: DCOM MEETING DATE: 5/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/30/2012 SECURITY ID: 253922-108 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) MICHAEL P. DEVINE FOR FOR MANAGEMENT 2) ANTHONY BERGAMO FOR FOR MANAGEMENT 3) JOSEPH J. PERRY FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT DIODES INCORPORATED TICKER: DIOD MEETING DATE: 5/22/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/30/2012 SECURITY ID: 254543-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) C.H. CHEN FOR FOR MANAGEMENT 2) MICHAEL R. GIORDANO FOR FOR MANAGEMENT 3) L.P. HSU FOR FOR MANAGEMENT 4) KEH-SHEW LU FOR FOR MANAGEMENT 5) RAYMOND SOONG FOR FOR MANAGEMENT 6) JOHN M. STICH FOR FOR MANAGEMENT 7) MICHAEL K.C. TSAI FOR FOR MANAGEMENT 2 TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. FOR AGAINST MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT DOLE FOOD COMPANY, INC. TICKER: DOLE MEETING DATE: 5/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/30/2012 SECURITY ID: #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) DAVID A. DELORENZO FOR FOR MANAGEMENT 2) DAVID H. MURDOCK FOR FOR MANAGEMENT 3) DENNIS M. WEINBERG FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS DOLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012 FOR FOR MANAGEMENT 3 FOR THE APPROVAL OF DOLE'S 2, AS AMENDED AND RESTATED. FOR AGAINST MANAGEMENT DONEGAL GROUP INC. TICKER: DGICA MEETING DATE: 4/19/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/2/2012 SECURITY ID: 257701-201 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 1 KEVIN M. KRAFT, SR. FOR FOR MANAGEMENT 2 JON M. MAHAN FOR FOR MANAGEMENT 3 DONALD H. NIKOLAUS FOR FOR MANAGEMENT 4 RICHARD D. WAMPLER, II FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 FOR FOR MANAGEMENT DORAL FINANCIAL CORPORATION TICKER: DRL MEETING DATE: 6/13/2012 MEETING TYPE: ANNUAL RECORD DATE: 5/4/2012 SECURITY ID: 25811P-886 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) DENNIS G. BUCHERT FOR FOR MANAGEMENT 2) JAMES E. GILLERAN FOR FOR MANAGEMENT 3) DOUGLAS L. JACOBS FOR FOR MANAGEMENT 4) DAVID E. KING FOR FOR MANAGEMENT 5) GERARD L. SMITH FOR FOR MANAGEMENT 6) GLEN R. WAKEMAN FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR AGAINST DOT HILL SYSTEMS CORP. TICKER: HILL MEETING DATE: 5/7/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/21/2012 SECURITY ID: 25848T-109 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) THOMAS H. MARMEN FOR FOR MANAGEMENT 2) R.M. SHERWOOD, III FOR FOR MANAGEMENT 2 RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSIONS, IS HEREBY APPROVED. FOR FOR MANAGEMENT TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT DOUBLE EAGLE PETROLEUM CO. TICKER: DBLE MEETING DATE: 5/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/30/2012 SECURITY ID: 258570-209 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 ELECTION OF CLASS II DIRECTOR: ROY COHEE FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, WHETHER A VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. NONE 1 YEAR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF HEIN & ASSOCIATES LLP, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 5 THE PROXIES ARE, AND EACH OF THEM HEREBY IS, AUTHORIZED TO VOTE IN ACCORDANCE WITH THE RECOMMENDATION OF THE COMPANY'S BOARD OF DIRECTORS OR, IF NO RECOMMENDATION IS GIVEN, IN THEIR DISCRETION, UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. FOR AGAINST MANAGEMENT DOVER DOWNS GAMING TICKER: DDE MEETING DATE: 4/25/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/20/2012 SECURITY ID: #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) HENRY B. TIPPIE FOR NULL MANAGEMENT 2) RANDALL ROLLINS FOR NULL MANAGEMENT 3) RICHARD K. STRUTHERS FOR NULL MANAGEMENT 2 APPROVAL OF THE 2 FOR FOR MANAGEMENT DREAMWORKS ANIMATION SKG, INC. TICKER: DWA MEETING DATE: 5/29/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/2/2012 SECURITY ID: 26153C-103 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JEFFREY KATZENBERG FOR FOR MANAGEMENT 2) ROGER A. ENRICO FOR FOR MANAGEMENT 3) LEWIS W. COLEMAM FOR FOR MANAGEMENT 4) HARRY "SKIP" BRITTENHAM FOR FOR MANAGEMENT 5) THOMAS E. FRESTON FOR FOR MANAGEMENT 6) MELLODY HOBSON FOR FOR MANAGEMENT 7) MICHAEL MONTGOMERY FOR FOR MANAGEMENT 8) NATHAN MYHRVOLD FOR FOR MANAGEMENT 9) RICHARD SHERMAN FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT DSP GROUP, INC. TICKER: DSPG MEETING DATE: 5/15/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/4/2012 SECURITY ID: 23332B-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) TOM LACEY FOR FOR MANAGEMENT 2) PATRICK TANGUY FOR FOR MANAGEMENT 3) KENNETH H. TRAUB FOR FOR MANAGEMENT 4) REUVEN REGEV FOR FOR MANAGEMENT 2 PROPOSAL TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 1,000 SHARES. FOR AGAINST MANAGEMENT 3 PROPOSAL TO APPROVE THE 2 FOR AGAINST MANAGEMENT 4 PROPOSAL TO RATIFY THE SELECTION OF KOST FORER GABBAY & KASIERER AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL 2012. FOR FOR MANAGEMENT 5 ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT DUCOMMUN INCORPORATED TICKER: DCO MEETING DATE: 5/2/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/12/2012 SECURITY ID: #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) EUGENE P. CONESE, JR. FOR FOR MANAGEMENT 2) RALPH D. CROSBY, JR. FOR FOR MANAGEMENT 3) ANTHONY J. REARDON FOR FOR MANAGEMENT 2 ADVISORY RESOLUTION ON NAMED EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 3 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT ACCOUNTANTS FOR FOR MANAGEMENT DYNAMICS RESEARCH CORPORATION TICKER: DRCO MEETING DATE: 6/13/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/16/2012 SECURITY ID: 268057-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) GEN G.T. BABBITT, JR. FOR FOR MANAGEMENT 2) LT. GEN C.P. MCCAUSLAND FOR FOR MANAGEMENT 3) W. SCOTT THOMPSON FOR FOR MANAGEMENT 2 APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN. FOR FOR MANAGEMENT 3 APPROVAL OF 2-TERM INCENTIVE PLAN. FOR AGAINST MANAGEMENT 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT EAGLE BANCORP, INC. TICKER: EGBN MEETING DATE: 5/17/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/21/2012 SECURITY ID: 268948-106 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) LESLIE M. ALPERSTEIN FOR FOR MANAGEMENT 2) ROBERT P. PINCUS FOR FOR MANAGEMENT 3) DONALD R. ROGERS FOR FOR MANAGEMENT 4) LELAND M. WEINSTEIN FOR FOR MANAGEMENT 5) DUDLEY C. DWORKEN FOR FOR MANAGEMENT 6) HARVEY M. GOODMAN FOR FOR MANAGEMENT 7) RONALD D. PAUL FOR FOR MANAGEMENT 8) NORMAN R. POZEZ FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE AMENDMENT TO 2 FOR FOR MANAGEMENT 4 PROPOSAL TO RATIFY THE APPOINTMENT OF STEGMAN & COMPANY AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 5 NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 6 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON THE COMPENSATION OF OUR EXECUTIVE OFFICERS. 1 YEAR 1 YEAR MANAGEMENT EAGLE BULK SHIPPING INC. TICKER: EGLE MEETING DATE: 6/21/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/23/2012 SECURITY ID: Y2187A-101 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) JON TOMASSON FOR FOR MANAGEMENT 2) SOPHOCLES N. ZOULLAS FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. FOR FOR MANAGEMENT EARTHLINK, INC. TICKER: ELNK MEETING DATE: 5/1/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/15/2012 SECURITY ID: 270321-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR DIRECTORS 1 a ELECTION OF DIRECTOR: SUSAN D. BOWICK FOR FOR MANAGEMENT b ELECTION OF DIRECTOR: MARCE FULLER FOR FOR MANAGEMENT c ELECTION OF DIRECTOR: ROLLA P. HUFF FOR FOR MANAGEMENT d ELECTION OF DIRECTOR: DAVID A. KORETZ FOR FOR MANAGEMENT e ELECTION OF DIRECTOR: GARRY K. MCGUIRE FOR FOR MANAGEMENT f ELECTION OF DIRECTOR: THOMAS E. WHEELER FOR FOR MANAGEMENT g ELECTION OF DIRECTOR: M. WAYNE WISEHART FOR FOR MANAGEMENT 2 APPROVAL OF A NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SERVE AS EARTHLINK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT EASTERN INSURANCE HOLDINGS, INC. TICKER: EIHI MEETING DATE: 5/10/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/16/2012 SECURITY ID: 276534-104 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) PAUL R. BURKE FOR FOR MANAGEMENT 2) RONALD L. KING FOR FOR MANAGEMENT 3) W. LLOYD SNYDER III FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT AUDITOR OF EASTERN INSURANCE HOLDINGS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT ELECTRONICS FOR IMAGING, INC. TICKER: EFII MEETING DATE: 5/11/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/27/2012 SECURITY ID: 286082-102 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS 1) ERIC BROWN FOR FOR MANAGEMENT 2) GILL COGAN FOR FOR MANAGEMENT 3) GUY GECHT FOR FOR MANAGEMENT 4) THOMAS GEORGENS FOR FOR MANAGEMENT 5) RICHARD A. KASHNOW FOR FOR MANAGEMENT 6) DAN MAYDAN FOR FOR MANAGEMENT 2 TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FOR FOR MANAGEMENT EMC INSURANCE GROUP INC. TICKER: EMCI MEETING DATE: 5/24/2012 MEETING TYPE: ANNUAL RECORD DATE: 3/27/2012 SECURITY ID: 268664-109 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1A. ELECTION OF DIRECTOR: GEORGE C. CARPENTER III FOR FOR MANAGEMENT 1B. ELECTION OF DIRECTOR: STEPHEN A. CRANE FOR FOR MANAGEMENT 1C. ELECTION OF DIRECTOR: JONATHAN R. FLETCHER FOR FOR MANAGEMENT 1D. ELECTION OF DIRECTOR: ROBERT L. HOWE FOR FOR MANAGEMENT 1E. ELECTION OF DIRECTOR: BRUCE G. KELLEY FOR FOR MANAGEMENT 1F. ELECTION OF DIRECTOR: GRETCHEN H. TEGELER FOR FOR MANAGEMENT 2 APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 3 REAPPROVE THE MATERIAL TERMS OF THE INTERNAL REVENUE CODE SECTION 162(M) PERFORMANCE GOALS OF THE 2 FOR FOR MANAGEMENT 4 APPROVE THE 2-EMPLOYEE DIRECTOR STOCK PURCHASE PLAN. FOR FOR MANAGEMENT 5 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT EMCOR GROUP, INC. TICKER: EME MEETING DATE: 5/31/2012 MEETING TYPE: ANNUAL RECORD DATE: 4/5/2012 SECURITY ID: 29084Q-100 #PROPOSAL BOARD REC VOTE CAST SPONSOR 1 DIRECTORS MANAGEMENT 1A. 1) STEPHEN W. BERSHAD FOR FOR MANAGEMENT 1B. 2) DAVID A.B. BROWN FOR FOR MANAGEMENT 1C. 3) LARRY J. BUMP FOR FOR MANAGEMENT 1D. 4) ALBERT FRIED, JR. FOR FOR MANAGEMENT 1E. 5) ANTHONY J. GUZZI FOR FOR MANAGEMENT 1F. 6) RICHARD F. HAMM, JR. FOR FOR MANAGEMENT 1G. 7) DAVID H. LAIDLEY FOR FOR MANAGEMENT 1H. 8) FRANK T. MACINNIS FOR FOR MANAGEMENT 1I. 9) JERRY E. RYAN FOR FOR MANAGEMENT 10) MICHAEL T. YONKER FOR
